
  Armenia 1995 (rev. 2015)
  
  

  
  Subsequently amended 


Preamble


The Armenian People, accepting as a basis the fundamental principles of Armenian statehood and pan-national aspirations enshrined in the Declaration on the Independence of Armenia, having fulfilled the sacred behest of its freedom-loving ancestors to restore the sovereign state, dedicated to the strengthening and prosperity of the fatherland, with the aim of ensuring the freedom, general well-being, and civic solidarity of the generations, and affirming its commitment to universal values, adopts the Constitution of the Republic of Armenia.



CHAPTER 1. THE FOUNDATIONS OF CONSTITUTIONAL ORDER



Article 1


The Republic of Armenia is a sovereign, democratic, social, and rule-of-law state.



Article 2


In the Republic of Armenia, the power belongs to the people.


The people shall exercise its power through free elections, referenda, as well as through state and local self-government bodies and officials prescribed by the Constitution.


Usurpation of the power by any organization or individual shall be a crime.



Article 3. The Human Being, His Dignity, Fundamental Rights, and Freedoms







1.
The human being shall be the supreme value in the Republic of Armenia. The inalienable dignity of the human being shall be the integral basis of his rights and freedoms.






2.
The respect for and protection of the fundamental rights and freedoms of the human being and the citizen shall be the duties of the public power.






3.
The public power shall be bound by the fundamental rights and freedoms of the human being and the citizen as the directly applicable law.





Article 4. The Principle of Separation and Balance of the Powers


State power shall be exercised in accordance with the Constitution and the laws, based on the separation and balance of the legislative, executive, and judicial powers.



Article 5. The Hierarchy of Legal Norms







1.
The Constitution shall have supreme legal force.






2.
Laws shall conform to the constitutional laws, and sub-legislative normative legal acts shall conform to the constitutional laws and laws.






3.
In case there are contradictions between the norms of international treaties ratified by the Republic of Armenia and the norms of laws, the norms of the international treaties shall be applied.





Article 6. The Principle of Legality







1.
State and local self-government bodies and officials shall have the power to perform only such acts for which they are empowered by the Constitution or laws.






2.
Bodies prescribed by the Constitution, based on the Constitution and laws and with the purpose of ensuring their implementation, may be authorized by the law to adopt sub-legislative normative legal acts. Authorizing norms shall comply with the principle of legal certainty.






3.
Laws and sub-legislative normative legal acts shall come into force after being published in the manner stipulated by law.





Article 7. The Suffrage Principles


Elections of the National Assembly and community councils, as well as referenda shall be carried out on the basis of universal, equal, free, and direct suffrage, by secret vote.



Article 8. Ideological Pluralism and the Multipartisan System







1.
Ideological pluralism and the multipartisan system shall be guaranteed in the Republic of Armenia.






2.
Parties shall be formed and operate freely. Equal legal opportunities for activities of the parties shall be guaranteed by law.






3.
Parties shall promote the formulation and expression of the people’s political will.






4.
The structure and activities of parties may not contravene the democratic principles.





Article 9. Guaranteeing Local Self-Government


Local self-government is guaranteed in the Republic of Armenia as one of the essential foundations of democracy.



Article 10. Guaranteeing Property







1.
All forms of property shall be recognized and equally protected in the Republic of Armenia.






2.
Subsoils and water resources shall be exclusive property of the State.





Article 11. The Economic Order


The basis of the economic order in the Republic of Armenia shall be the social market economy, which shall be based on private property, freedom of economic activity, free economic competition, and through the state policy aimed at general economic well-being and social justice.



Article 12. Preservation of the Environment and Sustainable Development







1.
The state shall promote the preservation, improvement, and regeneration of the environment, and the reasonable utilization of natural resources, governed by the principle of sustainable development and taking into account the responsibility towards future generations.






2.
Everyone shall take care of the preservation of the environment.





Article 13. Foreign Policy


The foreign policy of the Republic of Armenia shall be conducted on the basis of international law with the aim of establishing good-neighborly and mutually-beneficial relations with all states.



Article 14. The Armed Forces and Defense







1.
The armed forces of the Republic of Armenia shall ensure the defense, security, and territorial integrity of the Republic of Armenia, and the inviolability of its borders.






2.
The armed forces of the Republic of Armenia shall maintain neutrality in political matters and shall be under civilian control.






3.
Every citizen shall be obliged to participate in the defense of the Republic of Armenia in the manner stipulated by law.





Article 15. Promotion of Culture, Education, and Science, Protection of the Armenian language and Cultural Heritage







1.
The state shall promote the development of culture, education, and science.






2.
The Armenian language and the cultural heritage shall be under the care and protection of the state.





Article 16. Protection of the Family


Family, being the natural and fundamental cell of society and the basis for the preservation and reproduction of the population, as well as motherhood and childhood shall be under special protection and aegis of the state.



Article 17. The State and Religious Organizations







1.
The freedom of activity of religious organizations shall be guaranteed in the Republic of Armenia.






2.
Religious organizations shall be separate from the state.





Article 18. The Armenian Apostolic Holy Church







1.
The Republic of Armenia shall recognize the exceptional mission of the Armenian Apostolic Holy Church, as the national church, in the spiritual life of the Armenian people, in the development of its national culture, and in the preservation of its national identity.






2.
The relationship between the Republic of Armenia and the Armenian Apostolic Holy Church may be regulated by a law.





Article 19. Ties with the Armenian Diaspora







1.
The Republic of Armenia shall carry out a policy aimed at developing comprehensive ties and preserving Armenianness with the Armenian Diaspora, and shall facilitate repatriation.






2.
Based on international law, the Republic of Armenia shall contribute to protecting the Armenian language and Armenian historical and cultural values in other countries, and advancing Armenian educational and cultural life in such countries.





Article 20. The State Language of the Republic of Armenia


The Armenian language shall be the state language of the Republic of Armenia.



Article 21. The Symbols of the Republic of Armenia







1.
The flag of the Republic of Armenia shall be tricolor - with equal horizontal stripes of red, blue, and orange.






2.
The coat of arms of the Republic of Armenia shall depict, in the center on a shield, Mount Ararat with Noah’s ark and the coats of arms of the four kingdoms of historical Armenia. The shield is held by an eagle and a lion, while a sword, a branch, a sheaf, a chain, and a ribbon are depicted below the shield.






3.
The detailed description of the flag and the coat of arms shall be stipulated by law.






4.
The anthem of the Republic of Armenia shall be stipulated by law.





Article 22. The Capital of the Republic of Armenia


The capital of the Republic of Armenia is Yerevan.



CHAPTER 2. FUNDAMENTAL RIGHTS AND FREEDOMS OF THE HUMAN BEING AND THE CITIZEN



Article 23. Human Dignity


Human dignity is inviolable.



Article 24. The Right to Life







1.
Everyone shall have the right to life.






2.
No one may be arbitrarily deprived of life.






3.
No one shall be condemned to the death penalty, or executed.





Article 25. The Right to Physical and Mental Integrity







1.
Everyone shall have the right to physical and mental integrity.






2.
The right to physical and mental integrity may be restricted only by law, with the aim of protecting state security, preventing or solving crimes, protecting the public order, health and morals, or the fundamental rights and freedoms of others.






3.
In the fields of medicine and biology, in particular, eugenic experiments making human organs and tissues a source of financial gain, and the reproductive cloning of the human being shall be prohibited.






4.
No one shall be subjected to scientific, medical or other experiments without his freely and clearly expressed consent. A person shall in prior be informed about the potential consequences of such experiments.





Article 26. The Prohibition of Torture, Inhuman or Degrading Treatment or Punishment







1.
No one shall be subjected to torture, inhuman or degrading treatment or punishment.






2.
Corporal punishments shall be prohibited.






3.
Persons deprived of liberty shall have the right to humane treatment.





Article 27. Personal Liberty







1.
Everyone shall have the right to personal liberty. No one may be deprived of personal liberty except in the following cases and in the manner stipulated by law:









1.
A competent court has convicted the person for committing a crime;






2.
For failing to comply with a lawful court order;






3.
For the purpose of securing the fulfillment of a certain obligation stipulated by law;






4.
For presenting the person before a competent body when there exists a reasonable suspicion that the person has committed a crime, or when it is reasonably necessary for the purpose of preventing the commission of a crime by such person or preventing his fleeing after having committed one;






5.
For the purpose of placing a minor under educational oversight or bringing him before a competent body;






6.
For the purpose of preventing the spreading of infectious diseases dangerous for the public, as well as for the purpose of preventing danger emanating from persons having a mental disorder or alcoholics or drug addicts;






7.
For the purpose of preventing the unauthorized entry of a person into the Republic of Armenia, or for deporting a person or extraditing a person to another state.






2.
Everyone deprived of personal liberty shall be informed promptly, in a language which he understands, of the reasons for deprivation of liberty, and in case of filing criminal charges, also of the charges.






3.
Everyone deprived of personal liberty shall have the right to have a person of his choosing be immediately notified about it. The exercise of this right may be postponed only in the cases, manner, and time period stipulated by law, with the aim of preventing or solving crimes.






4.
If, within a reasonable period of deprivation of liberty, but within not more than 72 hours, a court makes no decision to permit continued deprivation of liberty of a person deprived of liberty under Paragraph 1(4) of this Article, then he shall be released immediately.






5.
Everyone deprived of personal liberty shall have the right to challenge the lawfulness of depriving him of liberty, about which the court shall promptly render a decision and shall order his release if the deprivation of liberty is unlawful.






6.
No one may be deprived of personal liberty only for the reason of being unable to fulfill his civil-law obligations.





Article 28. General Equality before the Law


Everyone shall be equal before the law.



Article 29. The Prohibition of Discrimination


Any discrimination based on sex, race, skin color, ethnic or social origin, genetic features, language, religion, worldview, political or any other views, belonging to a national minority, property status, birth, disability, age, or other personal or social circumstances shall be prohibited.



Article 30. Equality of Rights between Women and Men


Women and men shall have equal rights.



Article 31. Inviolability of Private and Family Life and of Honor and Reputation







1.
Everyone shall have the right to inviolability of his private and family life, honor and reputation.






2.
The right to inviolability of private and family life may be restricted only by law with the aim of protecting state security, the economic well-being of the country, preventing or solving crimes, protecting the public order, health and morals, or the fundamental rights and freedoms of others.





Article 32. Inviolability of the Home







1.
Everyone shall have the right to inviolability of the home.






2.
The inviolability of the home may be restricted only by law with the aim of protecting state security, the economic well-being of the country, preventing or solving crimes, protecting the public order, health and morals, or the fundamental rights and freedoms of others.






3.
A home may be searched only by court decision in the cases and the manner stipulated by law. The law may prescribe other cases of restricting the right to inviolability of the home by court decision.





Article 33. Freedom and Confidentiality of Communication







1.
Everyone shall have the right to freedom and confidentiality of correspondence, telephone conversations and other means of communication.






2.
The freedom and confidentiality of communication may be restricted only by law, with the aim of protecting state security, the economic well-being of the country, preventing or solving crimes, protecting the public order, health and morals, or the fundamental rights and freedoms of others.






3.
The confidentiality of communication may be restricted only by court decision, except when it is necessary for protecting state security and is conditioned by the special status, stipulated by law, of those communicating.





Article 34. The Protection of Personal Data







1.
Everyone shall have the right to protection of data concerning him.






2.
Personal data shall be processed in good faith for purposes stipulated by law, with the consent of the person or without such consent if another legitimate ground stipulated by law is present.






3.
Everyone shall have the right to become acquainted with the data collected about him in state and local self-government bodies and the right to demand to correct any incorrect data about him, as well as to eliminate data about him that was unlawfully obtained or no longer has a legal foundation.






4.
The right to become acquainted with personal data may be restricted only by law with the aim of protecting state security, the economic well-being of the country, preventing or solving crimes, protecting the public order, health and morals, or the fundamental rights and freedoms of others.






5.
Details related to the protection of personal data shall be stipulated by law.





Article 35. Freedom to Marry







1.
A man and a woman of marriageable age shall have the right to marry each other and form a family by free expression of their will. The age of marriage and the procedure of marrying and divorcing shall be stipulated by law.






2.
In marrying, during marriage, and in divorce, a man and a woman shall have equal rights.






3.
The freedom to marry may be restricted only by law with the aim of protecting health and morals.





Article 36. Rights and Obligations of Parents







1.
Parents shall have the right and obligation to take care of the rearing, education, health, and comprehensive and harmonious development of their children.






2.
Deprivation or limitation of parental rights may be performed only by law, by court decision with the aim of safeguarding the vital interests of the child.






3.
Adult able-bodied persons are obliged to take care of their parents who are not able-bodied and are in need. Details shall be stipulated by law.





Article 37. The Rights of a Child







1.
A child shall have the right to express his opinion freely, which shall be taken into consideration in matters concerning the child in accordance with his age and maturity.






2.
In matters concerning the child, the interests of the child shall merit primary attention.






3.
Every child shall have the right to maintain a regular personal relationship and direct contacts with his parents, unless a court decision has found it to be contrary to the child’s interests. Details shall be stipulated by law.






4.
Children left without parental care shall be under the care and protection of the state.





Article 38. The Right to Education







1.
Everyone shall have the right to education. The programs and duration of compulsory education shall be stipulated by law. Secondary education in state educational institutions is free of charge.






2.
Everyone shall have the right to receive, in the cases and manner stipulated by law, free education in state higher and other vocational education institutions on the basis of competition.






3.
The institutions of higher education shall, within the framework stipulated by law, have the right to self-governance, including to academic and research freedom.





Article 39. The Right of a Human Being to Act Freely


A human being shall be free to do all that does not violate the rights of others and does not contradict the Constitution and laws. No one may bear obligations that are not stipulated by law.



Article 40. The Right to Freedom of Movement







1.
Everyone legally present in the territory of the Republic Armenia shall have the right to freedom of movement and the right to choose a place of residence.






2.
Everyone shall have the right to exit the Republic of Armenia.






3.
Every citizen and everyone who has the right to legally reside in the Republic of Armenia shall have the right to enter the Republic of Armenia.






4.
The right to freedom of movement may be restricted only by law with the aim of protecting state security, preventing or solving crimes, protecting the public order, health and morals, or the fundamental rights and freedoms of others. A citizen’s right to enter the Republic of Armenia shall not be subject to restriction.





Article 41. The Freedom of Thought, Conscience, and Religion







1.
Everyone shall have the right to the freedom of thought, conscience, and religion. This right shall include the freedom to change one’s religion or beliefs and the freedom, either alone or in community with others in public or in private, to manifest religion or beliefs in preaching, church ceremonies, other rituals of worship or in other forms.






2.
The expression of the freedom of thought, conscience, and religion may be restricted only by law with the aim of protecting state security, the public order, health and morals, or the fundamental rights and freedoms of others.






3.
Every citizen for whom military service contradicts his religion or beliefs shall have the right to replace it with alternative service in the manner stipulated by law.






4.
Religious organizations shall have equal rights and shall enjoy autonomy. The procedure of creation and operation of religious organizations shall be stipulated by law.





Article 42. The Freedom of Expression of Opinion







1.
Everyone shall have the right to freely express his opinion. This right shall include freedom to hold own opinions, as well as to seek, receive, and impart information and ideas by any means of information without interference by state or local self-government bodies and regardless of state frontiers.






2.
The freedom of the press, radio, television and other means of information shall be guaranteed. The state shall guarantee the activities of an independent public television and radio offering a diversity of informational, educational, cultural, and entertainment programs.






3.
The freedom of expression of opinion may be restricted only by law with the aim of protecting state security, the public order, health and morals, or honor and reputation of others, and other fundamental rights and freedoms.





Article 43. The Freedom of Creation


Everyone shall have the freedom of literary, fine arts, scientific, and technical creation.



Article 44. The Freedom of Assembly







1.
Everyone shall have the right to freely organize and participate in peaceful and unarmed assemblies.






2.
In cases stipulated by law, outdoor assemblies shall be conducted on the basis of prior notification given within a reasonable period. No notification shall be required for spontaneous assemblies.






3.
The law may prescribe restrictions on the exercise of the right to freedom of assembly for judges, prosecutors, investigators, as well as servicemen of the armed forces, the national security, the police, and other militarized bodies.






4.
The conditions and procedure of exercising and protecting the freedom of assembly shall be stipulated by law.






5.
The freedom of assembly may be restricted only by law with the aim of protecting state security, preventing crimes, protecting the public order, health and morals, or the fundamental rights and freedoms of others.





Article 45. The Freedom of Association







1.
Everyone shall have the right to the freedom of association with others, including the right to form and to join trade unions for the protection of labor interests. No one shall be compelled to join any private association.






2.
The procedure of creation and operation of associations shall be stipulated by law.






3.
The freedom of association may be restricted only by law with the aim of protecting state security, the public order, health and morals, or the fundamental rights and freedoms of others.






4.
The activities of associations may be suspended or prohibited only by a court decision in cases and in the manner stipulated by law.





Article 46. The Right to Create a Party and to Become a Member of a Party







1.
Every citizen shall have the right to create a party with other citizens and the right to become a member of a party. No one shall be compelled to become a member of a party.






2.
Judges, prosecutors, and investigators may not be members of a party. The law may prescribe restrictions on the right to create and become a member of a party by servicemen of the armed forces, the national security, the police, and other militarized bodies.






3.
Parties shall publish annual reports on the sources of their financial means and expenditures, as well as on their property.






4.
In cases stipulated by law, the activities of a party may be suspended by a decision of the Constitutional Court. Parties that advocate the violent overthrow of the constitutional order or use violence for overthrowing the constitutional order shall be unconstitutional and are subject to prohibition by decision of the Constitutional Court.





Article 47. The Right to Citizenship of the Republic of Armenia







1.
A child born to citizens of the Republic of Armenia shall be a citizen of the Republic of Armenia.






2.
Every child whose one parent is a citizen of the Republic of Armenia shall have the right to acquire citizenship of the Republic of Armenia.






3.
Armenians by ethnicity shall have the right to acquire citizenship of the Republic of Armenia from the moment of establishing residence in the Republic Armenia.






4.
Armenians by ethnicity shall acquire citizenship of the Republic of Armenia through a simplified procedure stipulated by law.






5.
A citizen of the Republic of Armenia may not be deprived of citizenship. A citizen of the Republic of Armenia may not be deprived of the right to change citizenship.






6.
The procedure of exercising the rights stipulated by this Article, the other grounds of acquiring citizenship of the Republic of Armenia, and the grounds of termination shall be stipulated by law.






7.
The rights stipulated by Paragraphs 2-4 and by the second sentence of Paragraph 5 of this Article may be restricted only by law with the aim of protecting state security, preventing or solving crimes, as well as protecting other public interests.






8.
Citizens of the Republic of Armenia, while outside of the borders of the Republic of Armenia, shall be under the protection of the Republic of Armenia on the basis of international law.





Article 48. Right to Vote and Right to Participate in a Referendum







1.
Citizens of the Republic of Armenia, which have attained the age of 18 on the day of an election to the National Assembly or on the day of a referendum, shall have the right to vote in such election and to take part in such referendum.






2.
Anyone who has attained the age of 25, for the preceding four years has been a citizen of only the Republic of Armenia, has permanently resided in the Republic of Armenia for the preceding four years, has voting right, and has a command of the Armenian language may be elected as a member of the National Assembly.






3.
Citizens of the Republic of Armenia, which have attained the age of eighteen on the day of the election of local self-government bodies or of a local referendum, shall have the right to vote and to be elected in such election or the right to take part in such local referendum. The law may prescribe the right of persons not having citizenship of the Republic of Armenia to participate in elections of local self-government bodies and in a local referendum.






4.
Persons declared as legally incapable by a court judgment that has entered into legal force, as well as persons convicted and serving a sentence, according a court judgment that has entered into legal force, for the intentional commission of a grave crime may not vote and be elected or take part in a referendum. Citizens convicted and serving a sentence, according to a court judgment that has entered into legal force, for other crimes shall also not have the right to be elected.





Article 49. The Right to Enter the Public Service


Every citizen shall have the right to enter the public service on an equal basis. Details shall be stipulated by law.



Article 50. The Right to Proper Administration







1.
Everyone shall have the right to the impartial and fair examination by administrative authorities, within a reasonable period, of cases concerning him.






2.
During the administrative procedure, everyone shall have the right to become acquainted with all the documents concerning him, save for secrets protected by law.






3.
State and local self-government bodies and officials shall hear the person before adopting an individual interfering act regarding such person, except for cases stipulated by law.





Article 51. The Right to Receive Information







1.
Everyone shall have the right to receive information on the activities of state and local self-government bodies and officials and to become acquainted with documents about such activities.






2.
The right to receive information may be restricted only by law with the aim of protecting public interests or fundamental rights and freedoms of others.






3.
The procedure of receiving information, as well as the grounds of liability of officials for concealing information or groundlessly refusing to provide information, shall be stipulated by law.





Article 52. The Right to Apply to the Human Rights Defender


Everyone shall have the right to receive the support of the Human Rights Defender, in case of violation of his rights and freedoms enshrined in the Constitution and laws by state and local self-government bodies and officials or, in cases provided by the Law on the Human Rights Defender, by organizations. Details shall be stipulated by law.



Article 53. The Right to Submit a Petition


Everyone shall have the right to submit, individually or in community with others, petitions to state and local self-government bodies and officials and to receive an appropriate reply within a reasonable period. Details shall be stipulated by law.



Article 54. The Right to Political Asylum


Everyone subject to political persecution shall have the right to seek political asylum in the Republic of Armenia. The procedure and conditions of granting political asylum shall be stipulated by law.



Article 55. The Prohibition of Deportation or Extradition







1.
No one may be deported or extradited to a foreign state, if there is a real danger that such person may be subjected to the death penalty, torture, inhuman or degrading treatment or punishment in that country.






2.
A citizen of the Republic of Armenia may not be extradited to a foreign state, except for cases prescribed by the international treaties ratified by the Republic of Armenia.





Article 56. The Right to Preserve National and Ethnic Identity







1.
Everyone shall have the right to preserve his national and ethnic identity.






2.
Persons belonging to national minorities shall have the right to preserve and develop their traditions, religion, language, and culture.






3.
The exercise of the rights stipulated by this Article shall be regulated by law.





Article 57. The Freedom to Choose Employment and the Labor Rights







1.
Everyone shall have the right to free choice of employment.






2.
Every worker shall have the right to protection in case of groundless dismissal from employment. The grounds of dismissal from employment shall be stipulated by law.






3.
It shall be prohibited to dismiss from employment due to reasons related to maternity. Every employed woman shall have the right to paid leave in case of pregnancy and child delivery. Every employed parent shall have the right to leave in case of child birth or child adoption. Details shall be stipulated by law.






4.
It shall be prohibited to hire children under the age of 16 for full-time employment. The procedure and conditions of hiring them for part-time employment shall be stipulated by law.






5.
Forced or compulsory labor shall be prohibited. The following shall not be considered forced or compulsory labor:









1.
Work that is performed by a convicted person according to law;






2.
Military service or alternative service; and






3.
Any work that is required in case of emergency situations threatening the life or well-being of the population.





Article 58. The Right to a Strike







1.
Workers shall have the right to strike for the protection of their economic, social, or labor interests. The procedure of conducting a strike shall be stipulated by law.






2.
The right to a strike may be restricted only by law with the aim of protecting public interests or the fundamental rights and freedoms of others.





Article 59. The Freedom of Economic Activities and Guaranteeing Economic Competition







1.
Everyone shall have the right to engage in economic, including entrepreneurial activities. The conditions and procedure of exercising this right shall be stipulated by law.






2.
The restrictions of competition, the possible types of monopoly, and their permitted sizes may be stipulated only by law with the aim of protecting public interests.






3.
Abuse of monopolistic or dominant position in the market, bad-faith competition, and anti-competitive agreements shall be prohibited.





Article 60. The Right to Property







1.
Everyone shall have the right to own, use, and dispose at his discretion the lawfully-acquired property.






2.
The right of inheritance shall be guaranteed.






3.
The right to property may be restricted only by law with the aim of protecting the interests of the public or the fundamental rights and freedoms of others.






4.
No one shall be deprived of property, except by court procedure in cases stipulated by law.






5.
The expropriation of property for prevailing interests of the public shall be performed in exceptional cases stipulated by law and in the manner stipulated by law, and only with prior adequate compensation.






6.
Foreign citizens and stateless persons shall not enjoy property right on land, except for cases stipulated by law.






7.
Intellectual property shall be protected by law.






8.
Everyone shall be obliged to pay taxes and duties stipulated in accordance with law and make other compulsory payments to the state or community budget.





Article 61. The Right to Judicial Protection and the Right to Apply to International Bodies of Human Rights Protection







1.
Everyone shall have the right to effective judicial protection of his rights and freedoms.






2.
Everyone shall, for the protection of his rights and freedoms, and in conformity with the international treaties of the Republic of Armenia, have the right to apply to international bodies of protection of human rights and freedoms.





Article 62. Right to Compensation for Damage







1.
Everyone shall have the right to compensation for damage inflicted by the unlawful actions or inaction of state and local self-government bodies and officials, and in cases stipulated by law, also by lawful administration. The conditions and procedure of compensation for damage shall be stipulated by law.






2.
If a person, who is convicted by a court judgment that has entered into legal force for committing a crime, has been acquitted on the ground that a new or newly-discovered circumstance proves that such conviction was unlawful, the person shall have the right to receive compensation in accordance with law, unless it is proven that the discovery of such circumstance back in time depended fully or partially on such person.





Article 63. The Right to a Fair Trial







1.
Everyone shall have the right to a fair and public hearing of his case within a reasonable period by an independent and impartial court.






2.
In the cases and manner stipulated by law, the court proceedings or a part thereof may be held in camera by a court decision with the aim of protecting the private life of the participants of proceedings, the interests of minors or the interests of justice, as well as state security, the public order, or morals.






3.
The use of evidence obtained in violation of fundamental rights or evidence undermining the right to a fair trial shall be prohibited.





Article 64. The Right to Receive Legal Aid







1.
Everyone shall have the right to receive legal aid. In cases stipulated by law, legal aid shall be provided at the expense of state funds.






2.
With the aim of ensuring legal aid, the activities of a bar based on independence, self-governance, and equality of advocates shall be guaranteed. The status, rights, and obligations of advocates shall be stipulated by law.





Article 65. The Right to Be Exempted from the Duty to Testify


No one shall be obliged to testify about himself, his spouse, or his close relatives, if it can be reasonably presumed that it may subsequently be used against him or them. The law may stipulate other cases of exemption from the duty to testify.



Article 66. The Presumption of Innocence


A person accused of a crime shall be presumed innocent until his guilt is proven in the manner stipulated by law by a court judgment that has entered into legal force.



Article 67. The Right to Defend Oneself from Charges


Everyone charged with a crime shall have:







1.
The right to be informed promptly, in a language which he understands and in detail, of the nature and cause of the charge.






2.
The right to defend himself or to be defended through an advocate of his choosing;






3.
The right to have adequate time and facilities to prepare his defense and to communicate with the advocate of his choosing.






4.
The right to examine or to have examined the persons that testify against him, and right to have persons testifying in his favor to be summoned and examined on the same conditions as persons that testified against him;






5.
The right to be assisted by a translator free of charge in case he does not have a command of Armenian.





Article 68. The Prohibition of Being Tried Twice







1.
No one may be tried twice for the same act.






2.
The provisions of Paragraph 1 of this Article shall not prevent the review of a case in accordance with law when new or newly-discovered circumstances are present, or when there were fundamental shortcomings in the case proceedings, which could have affected the outcome of the case.





Article 69. The Right of a Convicted Person to Appeal


Everyone convicted for committing a crime shall have the right to have the court judgment rendered in respect of him to be reviewed by a higher judicial instance based on the grounds and in the manner stipulated by law.



Article 70. The Right to Request a Pardon


Every convict shall have the right to request a pardon, including the right to request mitigation of the imposed sentence. Details shall be stipulated by law.



Article 71. The Principle of Guilt and the Principle of Proportionality of Punishment







1.
The basis for punishing a person who committed a crime shall be his guilt.






2.
The penalty stipulated by law, as well as the imposed penalty type and magnitude shall be proportionate to the committed act.





Article 72. The Principle of Legality in Defining Crimes and Imposing Penalties


No one shall be convicted for an action or inaction that was not a crime at the time of its commission. A penalty that is more severe than the one applicable at the time of committing the crime may not be imposed. A law that eliminates punishment for an act or mitigates the penalty shall apply retrospectively.



Article 73. The Retrospective Effect of Laws and Other Legal Acts







1.
Laws and other legal acts that cause a person’s legal situation to deteriorate shall not have retrospective effect.






2.
Laws and other legal acts improving a person’s legal situation shall have retrospective effect if such acts so prescribe.





Article 74. The Applicability of Fundamental Rights and Freedoms in Respect of Legal Persons


The fundamental rights and freedoms shall extend also to legal persons to the extent such rights and freedoms are by their essence applicable to them.



Article 75. Organizational Structures and Procedures for the Exercise of Fundamental Rights and Freedoms


When regulating fundamental rights and freedoms, laws shall define the organizational structures and procedures necessary for their effective exercise.



Article 76. Restrictions of Fundamental Rights and Freedoms in Emergency Situations or during Martial Law


In a state of emergency or during martial law, fundamental rights and freedoms of the human being and the citizen, with the exception of those stipulated by Articles 23–26, 28–30, 35–37, Paragraph 1 of Article 38, Paragraph 1 of Article 41, Paragraph 1, the first sentence of Paragraph 5, and Paragraph 8 of Article 47, Article 52, Paragraph 2 of Article 55, Articles 56, 61, and 63–72 of the Constitution, may be temporarily suspended or subjected to additional restrictions in the manner stipulated by law to the extent required by the situation, subject to the international commitments undertaken with respect to derogations from commitments in emergency situations or during martial law.



Article 77. The Prohibition of Abuse of Fundamental Rights and Freedoms


It shall be prohibited to use fundamental rights and freedoms for the purpose of violently overthrowing the constitutional order or inciting national, racial, or religious hatred, or preaching violence or war.



Article 78. The Principle of Proportionality


The means chosen for restricting fundamental rights and freedoms shall be suitable and necessary for the achievement of the aim stipulated by the Constitution. The means chosen for the restriction shall be commensurate to the significance of the fundamental right and freedom being restricted.



Article 79. The Principle of Certainty


When restricting fundamental rights and freedoms, the laws shall define the grounds and scope of such restrictions and be sufficiently certain for the holders and addressees of such rights and freedoms to be able to engage in appropriate conduct.



Article 80. Inviolability of the Essence of Provisions on Fundamental Rights and Freedoms


The essence of provisions on fundamental rights and freedoms enshrined in this Chapter shall be inviolable.



Article 81. Fundamental Rights and Freedoms and the International Legal Practice




1. The practice of bodies operating on the basis of international human rights treaties, which have been ratified by the Republic of Armenia, shall be taken into account when interpreting the provisions of the Constitution on fundamental rights and freedoms.




2. The restrictions of fundamental rights and freedoms may not exceed the restrictions stipulated by the international treaties of the Republic of Armenia.



CHAPTER 3. LEGISLATIVE GUARANTEES AND MAIN OBJECTIVES OF STATE POLICY IN THE ECONOMIC, SOCIAL, AND CULTURAL SPHERES



Article 82. Working Conditions


Every worker shall, in accordance with law, have the right to healthy, safe, and dignifying working conditions, to limitation of the maximum working time, to daily and weekly rest, and to annual paid leave.



Article 83. Social Security


Everyone shall, in accordance with law, have the right to social security in cases of maternity, having many children, illness, disability, workplace accidents, need of care, loss of breadwinner, old age, unemployment, loss of employment, and in other cases.



Article 84. Dignifying Existence and Minimum Salary




1. Every person in need and every elderly person shall, in accordance with law, have the right to a dignifying existence.




2. The amount of minimum salary shall be stipulated by law.



Article 85. Health Care




1. Everyone shall, in accordance with law, have the right to protection of health.




2. The law shall stipulate the list of basic medical services provided free of charge and the procedure of their provision.



Article 86. The Main Objectives of State Policy


The main objectives of state policy in the economic, social, and cultural spheres shall be:







1.
To improve the business environment and to promote entrepreneurship;






2.
To support population employment and the improvement of work conditions;






3.
To foster housing construction;






4.
To promote factual equality between women and men;






5.
To promote the birth rate and the having of many children;






6.
To create favorable conditions for the complete and comprehensive development of the individuality of children;






7.
To implement health protection and improvement programs for the population, and to create conditions for effective and affordable medical services for the population;






8.
To implement disability prevention and treatment programs and programs for the rehabilitation of health of persons with disabilities, and to promote the participation of persons with disabilities in public life;






9.
To protect consumer interests, and to oversee the quality of goods, services, and works;






10.
To develop the regions proportionately;






11.
To develop physical culture and sports;






12.
To promote the participation of the youth in political, economic, and cultural life;






13.
To develop free-of-charge higher and other vocational education;






14.
To develop fundamental and applied science;






15.
To support everyone’s unhindered access to national and universal values; and






16.
To promote charity for the purpose of establishing cultural, educational, scientific, health, sports, social, and other institutions, their financing, and ensuring their financial independence.





Article 87. Fulfillment of the Main Objectives of State Policy







1.
To the extent of their powers and possibilities, state government and local self-government bodies shall be obliged to fulfill the objectives enshrined in Article 86 of the Constitution.






2.
As part of the report prescribed by Article 156 of the Constitution, the Government shall present information on the fulfillment of the objectives stipulated by Article 86 of the Constitution.





CHAPTER 4. THE NATIONAL ASSEMBLY



Article 88. The Status and Functions of the National Assembly







1.
The National Assembly is the people’s representative body.






2.
The National Assembly shall exercise the legislative power.






3.
The National Assembly shall exercise oversight of the executive power, shall adopt the state budget, and shall perform other functions stipulated by the Constitution.






4.
The powers of the National Assembly shall be stipulated by the Constitution.






5.
The National Assembly shall operate in accordance with its Rules of Procedure.





Article 89. The National Assembly Composition and Election Procedure







1.
The National Assembly shall consist of at least 101 parliamentarians.






2.
In the manner stipulated by the Electoral Code, places shall be assigned in the National Assembly for representatives of national minorities.






3.
The National Assembly shall be elected by a proportional electoral contest. The Electoral Code shall guarantee the formation of a stable parliamentary majority. If no stable parliamentary majority is formed as a result of the election or by building a political coalition, then a second round of the election may be held. In case a second round is held, it shall be allowed to form new alliances. The restrictions, conditions, and procedure of forming a political coalition shall be stipulated by the Electoral Code.





Article 90. Term of Office of the National Assembly







1.
The National Assembly shall be elected for a five-year term.






2.
In case of a regular election, the term of office of the newly-elected National Assembly shall start at the moment of opening the first session of the newly-elected National Assembly, convened on the day on which the term of office of the previous convocation of the National Assembly ends.






3.
If the newly-elected National Assembly is not formed before the end of the term of office of the incumbent National Assembly, then the term of office of the incumbent National Assembly shall end and the term of office of the newly-elected National Assembly shall start at the moment of opening the first session of the newly-elected National Assembly, convened on the second Monday following the formation of the newly-elected National Assembly.






4.
If, for reason of martial law or a state of emergency, the election of the National Assembly has been held in the time period stipulated by Paragraph 2 of Article 91 of the Constitution, then the term of office of the incumbent National Assembly shall end and the term of office of the newly-elected National Assembly shall start at the moment of opening the first session of the National Assembly, convened on the second Monday following the formation of the newly-elected National Assembly.






5.
In case of an extraordinary election, the term of office of the incumbent National Assembly shall end and the term of office of the newly-elected National Assembly shall start at the moment of opening the first session of the National Assembly, convened on the second Monday following the formation of the newly-elected National Assembly.






6.
The formation of the National Assembly shall be confirmed in accordance Electoral Code.





Article 91. Regular Election of the National Assembly







1.
A regular election of the National Assembly shall be held no earlier than 60 and no later than 50 days before the end of the term of office of the National Assembly.






2.
During martial law or a state of emergency, an election of the National Assembly shall not be held. In this case, the regular election of the National Assembly shall be held no earlier than 50 and no later than 65 days after the end of the state of emergency or martial law.





Article 92. Extraordinary Election of the National Assembly







1.
An extraordinary election of the National Assembly shall be held after dissolution of the National Assembly in the cases stipulated by Paragraph 3 of Article 149 or Paragraphs 3 and 4 of Article 151 of the Constitution.






2.
An extraordinary election of the National Assembly shall be held no earlier than 30 and no later than 45 days after dissolution of the National Assembly.





Article 93. Setting Elections of the National Assembly


Regular and extraordinary elections of the National Assembly shall be set by the President of the Republic.



Article 94. Representation Mandate


A parliamentarian shall represent the whole people, shall not be bound by imperative mandate, and shall be guided by his conscience and beliefs.



Article 95. Incompatibility of the Parliamentarian Mandate


A parliamentarian may not hold office not stemming from his function in other state or local self-government bodies, or any office in commercial organizations, or engage in entrepreneurial activities or perform other paid work, except for scientific, educational, and creative work.



Article 96. The Immunity of a Parliamentarian







1.
During and after the term of his powers, a parliamentarian may not be prosecuted and held liable for the voting or opinions expressed in the framework of parliamentarian activities.






2.
Criminal prosecution of a parliamentarian may be initiated only with the consent of the National Assembly. Without the consent of the National Assembly, a parliamentarian may not be deprived of liberty, unless caught at the time of or immediately after committing a crime. In this case, the deprivation of liberty may not last longer than 72 hours. The Chairman of the National Assembly shall be notified immediately of the parliamentarian’s deprivation of liberty.





Article 97. Remuneration Amount and Other Safeguards of Activities of a Parliamentarian


The remuneration amount and other safeguards of activities of a parliamentarian shall be stipulated by law.



Article 98. Cessation and Termination of Powers of a Parliamentarian







1.
The powers of a parliamentarian shall cease upon the expiration of the term of office of the National Assembly, loss of citizenship of the Republic of Armenia or acquisition of the citizenship of a different state, entry into legal force of a judgment convicting him to imprisonment, entry into legal force of a judgment declaring him as legally incapable, as missing, or as having deceased, or his death or his resignation.






2.
The powers of a parliamentarian shall be terminated in case of the inexcusable absence from at least half of the votes during each calendar semester, as well as in case of a violation of the terms of Article 95 of the Constitution.





Article 99. Regular Sessions of the National Assembly


Regular sessions of the National Assembly shall be convened twice a year—from the third Monday of January to the third Thursday of June, and from the second Monday of September to the third Thursday of December.



Article 100. Extraordinary Sessions and Sittings of the National Assembly







1.
An extraordinary session or sitting of the National Assembly shall be convened by the National Assembly Chairman by the initiative of at least one quarter of the total number of parliamentarians or of the Government.






2.
The extraordinary session or sitting shall be conducted with the agenda and in the time period set by the initiator.





Article 101. Publicity of Sittings of the National Assembly







1.
Sittings of the National Assembly shall be public.






2.
By proposal of at least one fifth of the total number of parliamentarians or of the Government, the National Assembly may take a decision, by majority vote of the total number of parliamentarians, to conduct a closed-door sitting. Voting in a closed-door sitting shall be prohibited.





Article 102. Quorum of National Assembly Sittings


A sitting of the National Assembly shall have quorum if more than half of the total number of parliamentarians have registered at the beginning of the sitting.



Article 103. The Adoption of Laws, National Assembly Decisions, Statements, and Addresses







1.
Laws and National Assembly decisions, statements, and addresses shall, except for cases stipulated by the Constitution, be adopted by majority vote of parliamentarians participating in the voting, if more than half of the total number of parliamentarians participated in the voting.






2.
The Rules of Procedure of the National Assembly, the Electoral Code, the Judicial Code, the Law on the Constitutional Court, the Law on Referendum, the Law on Parties, and the Law on the Human Rights Defender shall be constitutional laws and shall be adopted by at least a three-fifths majority vote of the total number of parliamentarians. The legal provisions of a constitutional law shall not exceed its subject scope.






3.
The National Assembly shall adopt decisions in the cases stipulated by the Constitution, as well as on the organization of its activities.






4.
The decisions, statements, and addresses of the National Assembly shall be signed and published by the Chairman of the National Assembly.





Article 104. The National Assembly Chairman and Deputy Chairmen, and the National Assembly Council







1.
The National Assembly shall elect from among its members the Chairman and three Deputy Chairmen of the National Assembly. One of the Deputy Chairmen is elected from among the parliamentarians included in the opposition factions. The Chairman and Deputy Chairmen of the National Assembly shall be elected and recalled by majority vote of the total number of parliamentarians.






2.
The Chairman of the National Assembly shall represent the National Assembly and ensure its normal functioning.






3.
In the National Assembly, the Council of the National Assembly shall be formed, which shall consist of the National Assembly Chairman and Deputy Chairmen, one representative of each faction, and the chairmen of the standing committees. The Council of the National Assembly shall approve the draft agendas of regular sittings and sessions, as well as exercise other powers prescribed by the Rules of Procedure of the National Assembly.





Article 105. The Factions of the National Assembly







1.
The factions shall facilitate the formation of the political will of the National Assembly.






2.
The factions shall include parliamentarians only of the same party or the same alliance of parties.





Article 106. The Standing Committees of the National Assembly







1.
For the purposes of preliminary discussion of draft laws and other issues pertaining to the authority of the National Assembly and of presenting opinions thereon to the National Assembly, as well as of conducting parliamentary oversight, the National Assembly shall create standing committees. No more than 12 standing committees may be formed in the National Assembly.






2.
The places in standing committees shall be distributed in proportion with the number of parliamentarians included in the factions. The positions of chairmen of standing committees shall be distributed among factions in proportion with the number of parliamentarians included in the faction.





Article 107. Temporary Committees of the National Assembly


For purposes of discussing certain draft laws, draft National Assembly decisions, draft statements, and draft addresses, as well as matters related to ethics of parliamentarians and of presenting opinions thereon to the National Assembly, temporary committees may be formed by decision of the National Assembly.



Article 108. Inquiry Committees of the National Assembly







1.
By demand of at least one quarter of the total number of parliamentarians, an inquiry committee of the National Assembly shall be formed by virtue of law for the purpose of establishing facts that relate to issues of public interest and are within the powers of the National Assembly and of presenting them to the National Assembly.






2.
In an inquiry committee, the places shall be distributed in proportion with the number of parliamentarians in the factions. The National Assembly shall determine the number of members of an inquiry committee. An inquiry committee shall be chaired by one of the parliamentarians presenting the demand.






3.
By demand of at least one quarter of the members of an inquiry committee, state bodies and local self-government bodies and officials shall be obliged to provide to the committee the necessary information concerning its remit, unless its provision is prohibited by law.






4.
In the fields of defense and security, the powers of an inquiry committee may be performed only by the competent standing committee of the National Assembly, by demand of at least one third of the total number of parliamentarians.






5.
Details of the activities of inquiry committees shall be stipulated by the Rules of Procedure of the National Assembly.





Article 109. Legislative Initiative







1.
A parliamentarian, a faction of the National Assembly, and the Government shall have the right of legislative initiative.






2.
The author of the legislative initiative may at any time recall the draft law presented.






3.
If, according to the conclusion of the Government, a draft law significantly reduces revenues of the state budget or increases state expenditures, then the Government may demand such law to be adopted by majority vote of the total number of parliamentarians.






4.
A draft law deemed as urgent by decision of the Government shall be adopted or rejected within a two-month period.






5.
Draft laws for which the Government has the exclusive right of legislative initiative may be put to a vote only with amendments acceptable to the Government.






6.
At least 50,000 citizens who have voting right shall have the right to propose a draft law to the National Assembly on popular initiative.





Article 110. Adoption of the State Budget







1.
The National Assembly shall adopt the state budget upon submission by the Government. The state budget shall include all of the state’s revenues and expenditures in the manner stipulated by law.






2.
The Government shall submit the draft state budget to the National Assembly at least 90 days prior to the start of the fiscal year.






3.
The state budget shall be adopted prior to the start of the fiscal year. If the state budget is not adopted during such time, expenditures shall, until the adoption of the budget, be made in proportions to the previous year’s budget.





Article 111. Oversight of State Budget Execution







1.
The National Assembly shall exercise oversight of state budget execution, as well as over the use of loans and debt received from foreign states and international organizations.






2.
The National Assembly shall, subject to the presence of an opinion issued by the Audit Chamber, deliberate and adopt a decision on the annual report presented by the Government on state budget execution.





Article 112. Oral and Written Questions of Parliamentarians







1.
In one of the sittings convened during the sittings week of the regular session, the Government members shall answer the oral questions of parliamentarians. The National Assembly shall not adopt decisions on the questions of parliamentarians.






2.
Parliamentarians shall have the right to pose written questions to the Government members. The answers to written questions shall not be presented at a sitting of the National Assembly.





Article 113. Interpellations







1.
The factions of the National Assembly shall have the right to address the Government members with written interpellations. The Government members shall respond to the interpellation within no later than 30 days of receiving it.






2.
Responses to interpellations shall be presented at a sitting of the National Assembly. By proposal of a faction, the response to an interpellation shall be deliberated. If the deliberation results in at least one third of the total number of parliamentarians making a proposal to express non-confidence in the Prime Minister, then the provisions of Article 115 of the Constitution shall apply. Based on the result of an interpellation, the National Assembly may propose to the Prime Minister to discuss the question of continued tenure of an individual member of the Government.





Article 114. Deliberations on Urgent Topics


In one of the sittings convened during the sittings week of the regular session, if so demanded by at least one quarter of the total number of parliamentarians, deliberations on urgent topics of public interest may be conducted.



Article 115. Expressing Non-Confidence in the Prime Minister







1.
A draft decision of the National Assembly on expressing non-confidence in the Prime Minister may be presented by at least one third of the total number of parliamentarians, provided that the draft decision concurrently proposes the candidacy of a new Prime Minister.






2.
A draft decision of the National Assembly on expressing non-confidence in the Prime Minister shall be put to the vote no earlier than 48 and no later than 72 hours after it is presented. The decision shall be adopted by majority vote of the total number of parliamentarians, by open vote. If the decision is adopted, the Prime Minister shall be deemed to have submitted his resignation. In this case, the provisions of Paragraph 2-4 of Article 149 of the Constitution shall not be applicable.






3.
Non-confidence in the Prime Minister may be expressed no earlier than a year after his appointment. If the draft decision of the National Assembly on expressing non-confidence in the Prime Minister is not adopted, such a draft may be submitted no earlier than after six months.






4.
During martial law or a state of emergency, a draft decision of the National Assembly on expressing non-confidence in the Prime Minister may not be presented or deliberated.





Article 116. Ratification, Suspension, or Renunciation of International Treaties







1.
The National Assembly shall ratify, suspend, or renounce international treaties that:









1.
Concern the fundamental rights and freedoms, as well as obligations of the human being and citizen;






2.
Have a political or military nature;






3.
Contemplate the membership of the Republic of Armenia in an international organization;






4.
Contemplate financial or property obligations for the Republic of Armenia;






5.
Imply a change of law or the adoption of a new law in order to be applied, or include norms that contradict a law;






6.
Directly contemplate ratification; or






7.
Contain matters that are subject to regulation by law.






2.
The National Assembly shall, by proposal of the Government, ratify, suspend, and renounce international treaties by means of adopting a law by majority vote of the total number of parliamentarians.






3.
International treaties contravening the Constitution may not be ratified.





Article 117. Amnesty


By proposal of the Government, the National Assembly may adopt a law on amnesty by majority vote of the total number of parliamentarians.



Article 118. Declaring War and Establishing Peace







1.
By proposal of the Government, the National Assembly may adopt a decision on declaring war or establishing peace by majority vote of the total number of parliamentarians.






2.
If it is impossible to convene a sitting of the National Assembly, the Government shall determine the matter of declaring war.





Article 119. Martial Law







1.
In the event of an armed attack against the Republic of Armenia or imminent threat thereof or declaration of war, the Government shall declare a martial law and deliver an address to the people, and may call for a general or partial mobilization.






2.
In case of declaration of martial law, a special sitting of the National Assembly shall be convened immediately by virtue of law.






3.
The National Assembly may, by majority vote of the total number of parliamentarians, terminate the martial law or cancel the implementation of measures prescribed by the legal regime of martial law.






4.
The legal regime of martial law shall be stipulated by a law adopted by majority vote of the total number of parliamentarians.





Article 120. State of Emergency







1.
In the event of an imminent threat to the constitutional order, the Government shall declare a state of emergency and take measures appropriate in the situation and address the people thereon.






2.
In case of declaration of a state of emergency, a special sitting of the National Assembly shall be convened immediately by virtue of law.






3.
The National Assembly may, by majority vote of the total number of parliamentarians, terminate the state of emergency or cancel the implementation of measures prescribed by the legal regime of a state of emergency.






4.
The legal regime of a state of emergency shall be stipulated by a law adopted by majority vote of the total number of parliamentarians.





Article 121. Administrative-Territorial Units and Division


Marzes and communities shall be the administrative-territorial units of the Republic of Armenia. The administrative-territorial division shall be defined by law upon submission by the Government.



Article 122. Autonomous Bodies







1.
To safeguard the exercise of fundamental rights and freedoms of the human being and citizen, as well as to protect fundamental public interests enshrined in the Constitution, autonomous bodies may be created by a law adopted by majority vote of the total number of parliamentarians.






2.
The members of autonomous bodies shall be appointed by majority vote of the total number of parliamentarians.






3.
Autonomous bodies may by law be authorized to issue sub-legislative normative legal acts.






4.
The powers and independence safeguards of autonomous bodies, the requirements on their members, and the procedure of their activities shall be stipulated by law.





CHAPTER 5. THE PRESIDENT OF THE REPUBLIC



Article 123. Status and Functions of the President of the Republic







1.
The President of the Republic shall be the head of the state.






2.
The President of the Republic shall observe compliance with the Constitution.






3.
In exercising his powers, the President of the Republic shall be impartial and shall be guided exclusively by state and national interests.






4.
The President of the Republic shall perform his functions through the powers stipulated by the Constitution.





Article 124. Term of Office of and Requirements on the President of the Republic







1.
The President of the Republic shall be elected for a seven-year term.






2.
Everyone who has attained the age of 40, has been a citizen of only the Republic of Armenia for the preceding six years, has permanently resided in the Republic of Armenia for the preceding six years, has voting right, and has a command of the Armenian language may be elected as President of the Republic.






3.
The same person may be elected as President of the Republic only once.






4.
The President of the Republic may not hold any other office, engage in entrepreneurial activities, or perform other paid work.






5.
During the term of exercising his powers, the President of the Republic may not be a member of any party.





Article 125. Election Procedure of the President of the Republic







1.
The President of the Republic shall be elected by the National Assembly.






2.
The regular election of the President of the Republic shall be held no earlier than 40 days and no later than 30 days before the end of the term of office of the President of the Republic.






3.
At least one quarter of the total number of parliamentarians shall have the right to nominate a candidate of the President of the Republic.






4.
The candidate who receives at least three quarters of the votes of the total number of parliamentarians shall be elected as President of the Republic. If a President of the Republic is not elected, a second round of the election shall be held, in which all the candidates that participated in the first round may participate. In the second round, the candidate who receives at least three fifths of the votes of the total number of parliamentarians shall be elected as President of the Republic. If a President of the Republic is not elected, a third round of the election shall be held, in which the two candidates that received the largest number of votes in the second round may participate. In the third round, the candidate who receives the majority of the votes of the total number of parliamentarians shall be elected as President of the Republic.






5.
If a President of the Republic is not elected, a new election of the President of the Republic shall be held within a 10-day period.






6.
The Rules of Procedure of the National Assembly shall stipulate the details of the procedure of electing the President of the Republic of Armenia.





Article 126. Extraordinary Election of the President of the Republic


In the event of the impeachment of the President of the Republic, impossibility to discharge his powers, or his resignation or death, an extraordinary election of the President of the Republic shall be held no earlier than 25 and no later than 35 days after the office of the President of the Republic has become vacant.



Article 127. The President of the Republic Assuming Office







1.
The President of the Republic shall assume office on the day on which the powers of the previous President of the Republic end.






2.
A President of the Republic elected through an extraordinary election shall assume office on the 10th day after being elected.






3.
The President of the Republic shall assume office by taking the following oath to the people at a special sitting of the National Assembly: “Assuming the office of the President of the Republic of Armenia, I swear to be faithful to the Constitution of the Republic of Armenia, to be impartial in the exercise of my powers, to follow only state and national interests, and to invest all of my strength for the fortification of national unity.”





Article 128. Address by the President of the Republic


The President of the Republic may deliver an address to the National Assembly on matters pertaining to his authority.



Article 129. The Signing and Publication of a Law







1.
The President of the Republic of Armenia shall sign and publish a law adopted by the National Assembly within a 21-day period or, within the same period, apply to the Constitutional Court with the question of determining the conformity of the law with the Constitution.






2.
If the Constitutional Court decides that the law is in conformity with the Constitution, then the President of the Republic shall sign and publish the law within a five-day period.






3.
If the President of the Republic does not fulfill the requirements stipulated by this Article, the Chairman of the National Assembly shall sign and publish the law within a five-day period.





Article 130. Accepting the Resignation of the Government


In the cases stipulated by Article 158 of the Constitution, the President of the Republic shall immediately accept the resignation of the Government.



Article 131. Changes in the Composition of the Government


The President of the Republic shall make changes in the composition of the Government by proposal of the Prime Minister.



Article 132. Powers of the President of the Republic in the Area of Foreign Policy







1.
The President of the Republic shall, in the cases and manner stipulated by law:









1.
Conclude international treaties by proposal of the Government;






2.
Appoint and recall diplomatic representatives in foreign states and international organizations by proposal of the Prime Minister; and






3.
Accept the letters of credence or letters of recall of diplomatic representatives of foreign states and international organizations.






2.
In the cases and manner stipulated by law, the President of the Republic shall, by proposal of the Government, approve, suspend, or renounce international treaties not requiring ratification.






3.
The President of the Republic shall, by proposal of the Prime Minister, award the highest diplomatic ranks in the cases and manner stipulated by law.





Article 133. Powers of the President of the Republic in the Area of Armed Forces







1.
By proposal of the Prime Minister, the President of the Republic shall, in the cases and manner stipulated by law, appoint and dismiss the supreme command of the armed forces and other troops.






2.
By proposal of the Prime Minister, the President of the Republic shall, in the cases and manner stipulated by law, award the highest military titles.





Article 134. Resolution of Issues Related to Citizenship


In the cases and manner stipulated by law, the President of the Republic shall resolve issues related to the granting and termination of citizenship of the Republic of Armenia.



Article 135. Granting Pardon


In the cases and manner stipulated by law, the President of the Republic shall resolve the issue of granting pardon to convicted persons.



Article 136. Decorating with Awards and Granting Honorary Titles


In the cases and manner stipulated by law, the President of the Republic shall decorate with orders and medals of the Republic of Armenia and grant honorary titles.



Article 137. Awarding the Highest Ranks


In the cases and manner stipulated by law, the President of the Republic shall award the highest ranks.



Article 138. Temporary Appointment of Officials


If the National Assembly fails, within a three-month period, to elect the respective officials in the manner stipulated by Paragraph 3 of Article 174, Paragraph 1 of Article 177, Paragraph 1 of Article 192, Paragraph 2 of Article 195, Paragraph 2 of Article 197, Paragraph 2 of Article 199, and Paragraph 1 of Article 201 of the Constitution, then the President of the Republic shall appoint temporary acting officials in the manner and based on the grounds stipulated by law until they are elected by the National Assembly.



Article 139. Orders and Decrees of the President of the Republic







1.
In exercising his powers, the President of the Republic shall issue orders and decrees.






2.
In the cases stipulated by Articles 131-137, Paragraph 3 of Article 155, and Paragraphs 3, 4, 6, and 7 of Article 166 of the Constitution, the President of the Republic may, within a three-day period, return the relevant act, together with his objections, to the body that made the proposal or submitted the motion. If the competent body does not accept the objection, the President of the Republic shall sign the relevant act or apply to the Constitutional Court.






3.
If President of the Republic does not fulfill the requirements stipulated by Paragraph 2 of this Article, the relevant act shall enter into force by virtue of law.





Article 140. Immunity of the President of the Republic







1.
The President of the Republic shall be immune.






2.
During and after the term of his office, the President of the Republic may not be prosecuted and held liable for actions stemming from his status.






3.
The President of the Republic may be held liable for actions not connected with his status only after the end of the term of his office.





Article 141. Impeachment of the President of the Republic







1.
The President of the Republic may be impeached for state treason, another grave crime, or for gravely breaching the Constitution.






2.
To obtain a conclusion on the existence of grounds for impeaching the President of the Republic, the National Assembly shall apply to the Constitutional Court by a decision adopted by majority vote of the total number of parliamentarians.






3.
The decision to impeach the President of the Republic shall be adopted by the National Assembly, on the basis of a conclusion of the Constitutional Court, by at least a two-thirds majority vote of the total number of parliamentarians.





Article 142. Resignation of the President of the Republic


The President of Republic shall present his resignation to the National Assembly. The resignation shall be deemed accepted from the moment of promulgating it in the manner stipulated by law.



Article 143. Impossibility for the President of the Republic to Discharge His Powers


In case of grave illness of the President of Republic or the existence of other insurmountable obstacles to the discharge of his powers, which enduringly render the discharge of such powers impossible, the Constitutional Court shall, based on an application of the Government, take a decision on the impossibility for the President of the Republic to discharge his powers.



Article 144. Temporary Discharge of Powers of the President of the Republic


In case of impeachment of the President of the Republic, the impossibility for the President to discharge his powers, or the resignation or death of the President, and before the newly-elected President of the Republic assumes office, the powers of the President of the Republic shall be discharged by the Chairman of the National Assembly.



Article 145. Support to the Activities of the President of the Republic







1.
The procedure of formation of the staff of the President of the Republic shall be stipulated by law. In the cases and manner stipulated by law, the President of the Republic shall make appointments to offices in the staff of the President of the Republic.






2.
The amount of remuneration and the procedure of provision of services and security to the President of the Republic shall be stipulated by law.





CHAPTER 6. THE GOVERNMENT



Article 146. Status and Functions of the Government







1.
The Government shall be the highest body of the executive power.






2.
Based on its program, the Government shall develop and implement the domestic and foreign policies of the state.






3.
The Government shall conduct the general direction of the state administration system bodies.






4.
The powers of the Government shall be stipulated by the Constitution and the laws. The Government shall have power over all those matters pertaining to executive power, which are not reserved for other state administration bodies or local self-government bodies.





Article 147. Composition and Structure of the Government







1.
The Government shall consist of the Prime Minister, Deputy Prime Ministers, and ministers.






2.
The list of ministries and the procedure of activities of the Government shall be stipulated by law upon submission by the Government. The number of Deputy Prime Ministers may not exceed three, and the number of ministries may not exceed 18.





Article 148. Requirements on Government Members







1.
A Government member shall meet the requirements presented to a parliamentarian.






2.
Government members shall be subject to the incompatibility requirements stipulated for a parliamentarian. Additional incompatibility requirements may be stipulated for them by law.





Article 149. Election and Appointment of the Prime Minister







1.
Immediately after the commencement of the term of office of the newly-elected National Assembly, the President of the Republic shall appoint as Prime Minister the candidate nominated by the parliamentary majority formed in the manner stipulated by Article 89 of the Constitution.






2.
Within a seven-day period of accepting the Government’s resignation in case of the Prime Minister submitting a resignation or in other cases when the office of the Prime Minister becomes vacant, the factions of the National Assembly shall have the right to nominate candidates for the Prime Minister. The National Assembly shall elect the Prime Minister by majority vote of the total number of parliamentarians.






3.
If a Prime Minister is not elected, a new election of the Prime Minister shall be held seven days after the vote, in which the Prime Minister candidates nominated by at least one third of the total number of parliamentarians may take part. If a Prime Minister is not elected by majority vote of the total number of parliamentarians, the National Assembly shall be dissolved by virtue of law.






4.
The election of the Prime Minister shall be conducted by open vote.






5.
The President of the Republic shall immediately appoint as Prime Minister the candidate elected by the National Assembly.





Article 150. Formation of the Government


The Government shall be formed within a 15-day period of the appointment of the Prime Minister. After his appointment, the Prime Minister shall within a five-day period propose to the President of the Republic the candidates of the Deputy Prime Ministers and ministers. The President of the Republic shall, within a three-day period, either appoint the Deputy Prime Ministers and the ministers or apply to the Constitutional Court. The Constitutional Court shall examine the application and make a decision within a five-day period. If the President of the Republic does not fulfill the requirements stipulated by this Article within a three-day period, then the relevant Deputy Prime Minister or minister shall be deemed appointed by virtue of law.



Article 151. The Program of the Government







1.
Within a 20-day period of the formation of the Government, the Prime Minister shall present to the National Assembly the Program of the Government.






2.
The National Assembly shall approve the Program of the Government within a seven-day period by majority vote of the total number of parliamentarians.






3.
If the National Assembly does not approve the Program of the Government and does not elect a new Prime Minister in accordance with Paragraphs 2 and 3 of Article 149 of the Constitution, then the National Assembly shall be dissolved by virtue of law. If the National Assembly elects the Prime Minister, but once again does not approve the Program of the Government, the National Assembly shall be dissolved by virtue of law.






4.
Paragraph 3 of this Article shall not apply to the Program of the Government formed in accordance with Article 115 of the Constitution. If the Program of such Government is not approved, the National Assembly shall be dissolved by virtue of law.





Article 152. Powers of the Prime Minister and Other Members of the Government







1.
The Prime Minister shall, within the framework of the Program of the Government, determine the general guidelines of the Government’s policy, direct the activities of the Government, and coordinate the work of the Government members. On specific issues, the Prime Minister may give instructions to the Government members. The Prime Minister shall lead the Security Council, the procedure of formation and operation of which shall be stipulated by law.






2.
The Deputy Prime Ministers shall, by instruction of the Prime Minister, coordinate specific areas of activities of the Government. One of the Deputy Prime Ministers shall, in the manner established by the Prime Minister, replace him during his absence.






3.
Each minister shall independently direct the portfolio entrusted in his ministry.






4.
The members of the Government shall have the power to adopt sub-legislative normative legal acts.





Article 153. Sittings and Decisions of the Government







1.
The Prime Minister shall invite and chair the sittings of the Government.






2.
Decisions of the Government shall be signed by the Prime Minister.






3.
The Government shall have the power to adopt sub-legislative normative legal acts.





Article 154. Economic and Financial Policies







1.
The Government shall implement coherent state finance-economic, credit, and tax policies.






2.
The Government shall administer the state property.





Article 155. The Armed Forces







1.
The armed forces shall be subordinate to the Government. A decision on engagement of the armed forces shall be taken by the Government. In case of urgent necessity, a decision on engagement of the armed forces shall be taken by the Prime Minister upon proposal by the Minister of Defense, and the Prime Minister shall immediately inform the Government members about it.






2.
The general guidelines of defense policy shall be stipulated by the Security Council. Within such general guidelines, the Minister of Defense shall conduct the command of the armed forces.






3.
The highest military official of the armed forces shall be the Chief of the General Staff, who shall be appointed by the President of the Republic by proposal of the Prime Minister for the term stipulated by law. The Chief of the General Staff shall be subordinate to the Minister of Defense in the absence of war.






4.
During wartime, the Prime Minister shall be the Supreme Commander of the armed forces.






5.
The subordination and command of the armed forces, as well as other details shall be stipulated by law.





Article 156. Annual Report of the Government to the National Assembly


For each year, the Government shall present a report to the National Assembly on the implementation progress and results of its Program.



Article 157. The Question of Confidence in the Government







1.
The Government may put forward the question on confidence in the Government with respect to the adoption of a draft law presented by the Government. The draft decision on expressing confidence in the Government shall be put to the vote no later than within 72 hours of its presentation. The decision shall be adopted by majority vote of the total number of parliamentarians by open vote.






2.
If the draft decision on expressing confidence in the Government is accepted, the draft law presented by the Government shall be deemed adopted.






3.
The Government may put forward the question of its confidence with respect to a draft law not more than twice during any given session.






4.
The Government may not put forward the question of its confidence with respect to the adoption of a draft constitutional law.






5.
The Government may not put forward the question of its confidence during martial law or a state of emergency.





Article 158. Resignation of the Government


The Government shall present its resignation to the President of the Republic on the day of the first session of the newly-elected National Assembly, on the day of expressing non-confidence in the Government, on the day of not approving the Program of the Government, on the day of the Prime Minister submitting his resignation, or on the day on which the office of the Prime Minister becomes vacant. The members of the Government shall continue discharging their duties until a new Government is formed.



Article 159. Bodies of the State Administration System


The bodies of the state administration system shall be the ministries, as well as other bodies subordinate to the Government, the Prime Minister, and the ministries, the powers and procedure of formation of which shall be stipulated by law.



Article 160. Implementation of the Regional Policy of the Government







1.
The Government shall implement its regional policy in the marzes through the marz governors.






2.
The marz governors shall be appointed and dismissed by the Government. The marz governors shall coordinate the activities of the regional subdivisions of the state administration bodies, except for cases stipulated by law.






3.
The peculiarities of regional administration in Yerevan shall be stipulated by law.





Article 161. The Public Council


The Public Council shall be a body consultative to the Government. The procedure of the formation and operation of the Public Council shall be stipulated by law.



CHAPTER 7. COURTS AND THE SUPREME JUDICIAL COUNCIL



Article 162. The Administration of Justice







1.
In the Republic of Armenia, justice shall be administered solely by courts in accordance with the Constitution and laws.






2.
Any interference with the administration of justice shall be prohibited.





Article 163. The Courts







1.
The Constitutional Court, the Cassation Court, appellate courts, general jurisdiction first instance courts, and the administrative court shall operate in the Republic of Armenia. In cases prescribed by law, specialized courts may be created.






2.
The creation of extraordinary courts shall be prohibited.





Article 164. The Status of a Judge







1.
When administering justice, a judge shall be independent and impartial and act only in accordance with the Constitution and the laws.






2.
A judge may not be held liable for opinions expressed or judicial acts rendered in the course of administering justice, unless features of a crime or disciplinary offence are present.






3.
Criminal prosecution of a judge of the Constitutional Court with respect to the performance of his duties may be initiated only with the consent of the Constitutional Court. With respect to performance of his duties, a judge of the Constitutional Court may not be deprived of liberty without the consent of the Constitutional Court, except when caught at the time of or immediately after the commission of a crime. In this case, deprivation of liberty may not last longer than 72 hours. The Chairman of the Constitutional Court shall be immediately informed of depriving a judge of the Constitutional Court of liberty.






4.
Criminal prosecution of a judge with respect to the performance of his duties may be initiated only with the consent of the Supreme Judicial Council. With respect to the performance of his duties, a judge may not be deprived of liberty without the consent of the Supreme Judicial Council, except when caught at the time of or immediately after the commission of a crime. In this case, deprivation of liberty may not last longer than 72 hours. The Chairman of the Supreme Judicial Council shall be immediately informed of depriving a judge of liberty.






5.
The grounds and procedure of subjecting a judge to disciplinary liability shall be stipulated by the Law on the Constitutional Court and the Judicial Code.






6.
A judge may not hold office not stemming from his function in other state or local self-government bodies, or hold any position in commercial organizations, or engage in entrepreneurial activities, or perform any other paid work, except for scientific, educational, and creative activities. The Law on the Constitutional Court and the Judicial Code may stipulate additional requirements on incompatibility.






7.
A judge may not engage in political activities.






8.
The powers of a judge shall terminate upon the expiration of the term of office, loss of citizenship of the Republic of Armenia or acquisition of the citizenship of a different state, entry into legal force of a convicting court judgment in respect of him or the criminal prosecution being terminated on a non-acquittal basis, entry into legal force of a court judgment that declares him as legally incapable, as missing, or as having deceased, or in case of his resignation or death.






9.
The powers of a Constitutional Court judge shall be terminated by a decision of the Constitutional Court, and the powers of a judge shall be terminated by a decision of the Supreme Judicial Council, in cases of violating the incompatibility requirements, engaging in political activities, the health condition rendering the discharge of his powers impossible, or committing a grave disciplinary offence.






10.
Remuneration corresponding to the high status and liability of a judge shall be set for judges. The amount of remuneration of judges shall be stipulated by law.






11.
Details related to the status of judges shall be stipulated by the Law on the Constitutional Court and the Judicial Code.





Article 165. Requirements on Judge Candidates







1.
A lawyer with higher education, who has attained the age of 40, is a citizen of only the Republic of Armenia, has voting right, and has strong professional qualities and at least 15 years of professional work experience, may be elected as a judge of the Constitutional Court.






2.
A lawyer with higher education, who has attained the age of 40, is a citizen of only the Republic of Armenia, has voting right, and has strong professional qualities and at least 10 years of professional work experience, may be appointed as a judge of the Cassation Court.






3.
A lawyer with higher education, who is a citizen of only the Republic of Armenia and has voting right, may be appointed as a judge of a first instance or appellate court.






4.
Judge candidates shall have a command of the Armenian language.






5.
The Law on the Constitutional Court and the Judicial Code may stipulate additional requirements on judge candidates.





Article 166. The Judge Election and Appointment Procedure







1.
Judges of the Constitutional Court shall be elected by the National Assembly by at least three fifths of the votes of the total number of parliamentarians, for a 12-year term. The Constitutional Court shall consist of nine judges, three of whom shall be elected upon nomination by the President of the Republic, three upon nomination by the Government, and three upon nomination by the General Assembly of Judges. The General Assembly of Judges may nominate only judges. The same person may be elected as a judge of the Constitutional Court only once.






2.
The Constitutional Court shall elect the Constitutional Court chairman and deputy chairman from among its composition for a six-year term, without the right of being reelected.






3.
Judges of the Cassation Court shall be appointed by the President of the Republic upon nomination by the National Assembly. The National Assembly shall elect the nominated candidate by at least three fifths of the votes of the total number of parliamentarians, from among a list of three candidates presented by the Supreme Judicial Council for each judge position.






4.
The Cassation Court chamber chairmen shall be appointed by the President of the Republic upon nomination by the Supreme Judicial Council, from among the composition of the respective chamber, for a six-year term. The same person may be elected as a chairman of a Cassation Court chamber only once.






5.
The Cassation Court chairman shall be elected by the National Assembly by majority vote of the total number of parliamentarians, upon nomination by the Supreme Judicial Council, from among the composition of the Cassation Court, for a six-year term. The same person may be elected as a Cassation Court chairman only once.






6.
First instance and appellate court judges shall be appointed by the President of the Republic upon nomination by the Supreme Judicial Council.






7.
The chairmen of first instance and appellate courts shall be appointed by the President of the Republic upon nomination by the Supreme Judicial Council, from among the composition of the respective court, for a three-year term. Within three years of the end of his term in office, a court chairman may not be reappointed to such position.






8.
Judges shall serve in office until reaching the age of 65 and judges of the Constitutional Court shall serve in office until reaching the age of 70.






9.
Details related to the election and appointment of judges shall be stipulated by the Law on the Constitutional Court and the Judicial Code.





Article 167. The Constitutional Court







1.
Constitutional justice shall be administered by the Constitutional Court, ensuring the primacy of the Constitution.






2.
When administering justice, the Constitutional Court shall be independent and shall abide only by the Constitution.






3.
The powers of the Constitutional Court shall be stipulated by the Constitution, while the procedure of its formation and functioning shall be stipulated by the Constitution and the Law on the Constitutional Court.





Article 168. Powers of the Constitutional Court


The Constitutional Court shall, in the manner stipulated by the Law on the Constitutional Court:







1.
Determine the conformity with the Constitution of laws, decisions of the National Assembly, orders and decrees of the President of the Republic, decisions of the Government and the Prime Minister, and sub-legislative normative legal acts;






2.
Prior to the adoption of the draft Constitutional Amendments, as well as drafts of legal acts put to a referendum, determine their conformity with the Constitution;






3.
Prior to the ratification of an international treaty, determine the conformity with the Constitution of obligations enshrined therein;






4.
Resolve disputes arising between constitutional bodies with respect to their constitutional powers;






5.
Resolve disputes related to decisions adopted with respect to the results of a referendum or the results of elections of the National Assembly and the President of the Republic;






6.
Render a decision on termination of the powers of a parliamentarian;






7.
Issue an opinion on the existence of a ground for impeaching the President of the Republic;






8.
Render a decision on the impossibility for the President of the Republic to discharge his powers;






9.
Solve the question of imposing disciplinary liability on a judge of the Constitutional Court;






10.
Solve the question of terminating the powers of a judge of the Constitutional Court,






11.
Solve the question on initiating criminal prosecution against a judge of the Constitutional Court or consenting to depriving him of liberty with respect to the performance of his duties; and






12.
In cases stipulated by law, render a decision on suspending or prohibiting the activities of a party.





Article 169. Applying to the Constitutional Court







1.
The following may apply to the Constitutional Court:









1.
The National Assembly – in the cases stipulated by Paragraph 12 of Article 168 of the Constitution; in the case stipulated by Paragraph 7 of Article 168 of the Constitution – by a decision adopted by majority vote of the total number of parliamentarians, and in the case stipulated by Paragraph 10 of Article 168 of the Constitution – by a decision adopted by at least a three-fifths majority vote of total number of parliamentarians;






2.
At least one fifth of the total number of parliamentarians – in the cases stipulated by Paragraphs 1, 4, and 6 of Article 168 of the Constitution;






3.
A faction of the National Assembly – for disputes related to decisions adopted with respect to the results of a referendum or the results of election of the President of the Republic;






4.
The President of the Republic – in the cases stipulated by Paragraph 1 of Article 129, Paragraph 2 of Article 139, Article 150, or Paragraphs 1 and 4 of Article 168 of the Constitution;






5.
The Government – in the cases stipulated by Paragraphs 1, 4, 8, and 12 of Article 168 of the Constitution;






6.
The Supreme Judicial Council – in the cases stipulated by Paragraph 4 of Article 168 of the Constitution;






7.
Local self-government bodies – with a question regarding the conformity with the Constitution of normative legal acts stipulated by Paragraph 1 of Article 168 of the Constitution that violate their constitutional rights, as well as in the cases stipulated by Paragraph 4 of Article 168 of the Constitution;






8.
Everyone – in a concrete case when there is a final act of court, all judicial remedies have been exhausted, and the person challenges the constitutionality of a provision of a normative legal act applied in relation to him by such act of court, which has led to a violation of his fundamental rights and freedoms enshrined in Chapter 2 of the Constitution, taking into account also the construal of such provision in its practical legal application;






9.
The Prosecutor General – concerning the constitutionality of provisions of normative legal acts related to a specific set of proceedings conducted by the prosecution office, as well as in the case stipulated by Paragraph 11 of Article 168 of the Constitution;






10.
The Human Rights Defender – concerning the conformity of the normative legal acts listed in Paragraph 1 of Article 168 of the Constitution with the provisions of Chapter 2 of the Constitution;






11.
Parties or party alliances that participated in the National Assembly election – on disputes connected with decisions taken on the results of the National Assembly election;






12.
The candidates for the President of the Republic – on disputes connected with decisions taken on the results of the election of the President of the Republic; and






13.
At least three judges of the Constitutional Court – in the case stipulated by Paragraph 9 of Article 168 of the Constitution.






2.
The National Assembly shall apply to the Constitutional Court in the cases stipulated by Paragraph 2 of Article 168 of the Constitution with questions related to amending the Constitution, acceding to supranational international organizations, or changing the territory. An authorized representative of a popular initiative shall apply to the Constitutional Court with a question concerning a draft law put to a referendum by popular initiative.






3.
The Government shall apply to the Constitutional Court in the case stipulated by Paragraph 3 of Article 168 of the Constitution.






4.
Courts shall apply to the Constitutional Court on the issue of constitutionality of a normative legal act subject to application in a specific case within their proceedings, if they have grounded suspicion over its constitutionality and find that the solution of the particular case is possible only through the application of the normative legal act in question.






5.
The Council of the National Assembly shall apply to the Constitutional Court in the case stipulated by Paragraph 6 of Article 168 of the Constitution.






6.
Details of the procedure of application to the Constitutional Court shall be stipulated by the Law on the Constitutional Court.






7.
The Constitutional Court shall examine a case only when a respective application is present.





Article 170. Decisions and Opinions of the Constitutional Court







1.
The Constitutional Court shall adopt decisions and opinions.






2.
Decisions and opinions of the Constitutional Court shall be final and shall enter into force at the moment of being published.






3.
The Constitutional Court may set out in its decision a later date of invalidating a normative legal act contravening the Constitution or a part of such normative act.






4.
Concerning the matters prescribed by Article 168 of the Constitution, except for the matter prescribed by Paragraph 7, the Constitutional Court shall render decisions. Concerning the matter prescribed by Paragraph 7 of Article 168, it shall issue an opinion.






5.
Opinions, as well as decisions on the matters prescribed by Paragraphs 10 and 12 of Article 168 of the Constitution, shall be adopted by at least a two-thirds majority vote of the total number of judges of the Constitutional Court. Other decisions shall be adopted by majority vote of the total number of the judges.






6.
If the opinion of the Constitutional Court is negative, the matter shall fall outside the examination of the competent body.





Article 171. The Cassation Court







1.
With the exception of the domain of constitutional justice, the Cassation Court shall be the highest judicial instance in the Republic of Armenia.






2.
By reviewing judicial acts within the scope of its powers stipulated by law, the Cassation Court shall:









1.
Ensure the consistent application of laws and other normative legal acts;






2.
Eliminate fundamental violations of human rights and freedoms.





Article 172. The Appellate Courts


Appellate Courts are the judicial instance that reviews the judicial acts of first instance courts within the framework of powers stipulated by law.



Article 173. The Supreme Judicial Council


The Supreme Judicial Council is an independent state body that shall safeguard the independence of courts and judges.



Article 174. Composition and Formation Procedure of the Supreme Judicial Council







1.
The Supreme Judicial Council shall consist of 10 members.






2.
Five of the members of the Supreme Judicial Council shall be elected by the General Assembly of Judges from among judges having at least 10 years of judge experience. Judges of all instances of courts shall be included in the Supreme Judicial Council. The member elected by the General Assembly of Judges may not be a court chairman or a Cassation Court chamber chairman.






3.
Five of the members of the Supreme Judicial Council shall be elected by the National Assembly by at least a three-fifths majority vote of the total number of parliamentarians, from among legal scholars and other reputed lawyers that are citizens of only the Republic of Armenia, and have voting right, strong professional qualities, and at least 15 years of professional work experience. A member elected by the National Assembly may not be a judge.






4.
The Supreme Judicial Council members shall be elected for a term of five years without the right to be reelected.






5.
The Judicial Code may stipulated incompatibility requirements for the Supreme Judicial Council members elected by the National Assembly.






6.
The Judicial Code may stipulated a requirement to suspend the powers of the judge members during their term in the Supreme Judicial Council.






7.
The Supreme Judicial Council shall elect the Council Chairman from among its composition, in the manner and for the time period stipulated by the Judicial Code, successively from among the members elected by the General Assembly of Judges and the members elected by the National Assembly.






8.
Details of the formation of the Supreme Judicial Council shall be stipulated by the Judicial Code.





Article 175. Powers of the Supreme Judicial Council







1.
The Supreme Judicial Council shall:









1.
Prepare and approve the list of judge candidates, including the list of candidates for career advancement;






2.
Propose to the President of the Republic the candidates of judges subject to appointment, including appointment through career advancement;






3.
Propose to the President of the Republic the candidates of court chairmen, including Cassation Court chamber chairmen, subject to appointment;






4.
Propose to the National Assembly the candidates of Cassation Court judges and chairman;






5.
Solve the question of transfer of judges to another court;






6.
Solve the question of giving consent to initiating criminal prosecution against a judge or depriving him of liberty with respect to the performance of his duties;






7.
Solve the question of imposing disciplinary liability upon a judge;






8.
Solve the question of terminating the powers of judges;






9.
Approve the estimate of its costs and the cost estimates of courts, and present them to the Government for incorporation in the draft State Budget in the manner stipulated by law; and






10.
Form its staff in accordance with law.






2.
When discussing the question of imposing disciplinary liability upon a judge, as well as in other cases stipulated by the Judicial Code, the Supreme Judicial Council shall act as a court.






3.
The Supreme Judicial Council shall adopt sub-legislative normative legal acts in the cases and manner stipulated by law.






4.
Other powers and the operating procedure of the Supreme Judicial Council shall be stipulated by the Judicial Code.





CHAPTER 8. THE PROSECUTION OFFICE AND THE INVESTIGATIVE ORGANS



Article 176. The Prosecution Office







1.
The prosecution office is a unified system that is led by the Prosecutor General.






2.
The prosecution office shall, in the cases and manner stipulated by law:









1.
Initiate criminal prosecution;






2.
Supervise the lawfulness of the pre-trial criminal proceedings;






3.
Defend the charges in court;






4.
Appeal the rulings, judgments, and decisions of courts; and






5.
Supervise the lawfulness of enforcement of sentences and other coercive measures.






3.
In exceptional cases stipulated by law and in the manner stipulated by law, the prosecution office shall initiate a claim in court for the protection of state interests.






4.
The prosecution office shall operate within the framework of the powers reserved for it by the Constitution, on the basis of law.






5.
The procedure of formation and functioning of the prosecution office shall be stipulated by law.





Article 177. The Prosecutor General







1.
The prosecutor general shall, upon nomination by the competent standing committee of the National Assembly, be elected by the National Assembly for a six-year term by at least a three-fifths majority vote of the total number of parliamentarians. The same person may not be elected as prosecutor general for more than two consecutive terms.






2.
A lawyer with higher education, who has attained the age of 35, is a citizen of only the Republic of Armenia, has voting right, and has strong professional qualities and at least 10 years of professional work experience may be elected as the prosecutor general. The law may stipulated additional requirements for the prosecutor general.






3.
In cases stipulated by law, the National Assembly may dismiss the prosecutor general by at least a three-fifths majority vote of the total number of parliamentarians.





Article 178. The Investigative Organs







1.
The investigative organs shall, in the cases and manner stipulated by law, organize and conduct the pre-trial criminal proceedings.






2.
The status and powers of investigative organs and the procedure of their formation and operation shall be stipulated by law.





CHAPTER 9. LOCAL SELF-GOVERNMENT



Article 179. The Right to Local Self-Government







1.
Local self-government is the right and ability of local self-government bodies to solve public issues of community significance under its own responsibility, in the interests of the community residents, and in accordance with the Constitution and the laws.






2.
Local self-government shall be exercised in the communities.





Article 180. Communities







1.
A community is the whole of the population of one or several settlements.






2.
A community shall be a public law legal entity.





Article 181. Elections of Local Self-Government Bodies







1.
The bodies of local self-government are the community council and the community mayor, which shall be elected for a five-year term. The Electoral Code may stipulate direct or indirect election of the community mayor. In case of direct election of the community mayor, the principles of electoral law stipulated by Article 7 of the Constitution shall be applied.






2.
The election procedure of local self-government bodies shall be stipulated by the Electoral Code.





Article 182. Community Issues and the Powers of Local Self-Government Bodies







1.
Local self-government bodies may have own powers—for performing mandatory and voluntary tasks of the community, as well as powers delegated by the state. The mandatory tasks of communities shall be stipulated by law, and the voluntary ones—by decisions of the community council.






2.
For the more effective performance of the powers of state bodies, they may by law be delegated to local self-government bodies.






3.
In the manner stipulated by law, the community council shall adopt sub-legislative normative legal acts that shall be subject to execution in the territory of the community.






4.
The community mayor shall carry out the community council’s decisions and manage the community staff. The community mayor shall be accountable before the community council.






5.
The powers of local self-government bodies shall be stipulated by law.





Article 183. Direct Participation in the Administration of Community Affairs







1.
The community residents may directly participate in the administration of community affairs by solving public issues of community significance through a local referendum.






2.
The procedure of conducting a local referendum and other modes of direct participation of community residents in the administration of community affairs shall be stipulated by law.





Article 184. Community Property







1.
A community shall have property right on land and other property.






2.
Land located within the territory of a community, with the exception of land owned by the state, as well as by natural persons or legal entities, shall be in the property of the community.






3.
The community council shall dispose the community property in the manner stipulated by law.





Article 185. Community Budget, Local Taxes, Duties, and Fees







1.
A community shall have its budget, which shall be adopted by the community council upon presentation by the community mayor.






2.
The procedure of community budget revenue formation and expenditure execution shall be stipulated by law.






3.
Within the framework of rates stipulated by law, the community council shall set local taxes and duties.






4.
The community council may set fees payable to the community budget for services provided by the community.





Article 186. The Financing of Communities







1.
For the performance of mandatory tasks of communities, the law shall stipulate such tax and non-tax sources as are necessary for ensuring the performance of such tasks.






2.
The powers delegated to communities by the state shall be subject to mandatory financing from the state budget.






3.
To the extent of its resources, the state shall allocate funds for ensuring the proportionate development of communities.





Article 187. Local Self-Government in Yerevan


Yerevan is a community. The peculiarities of local self-government in Yerevan shall be stipulated by law.



Article 188. Legal and Professional Oversight







1.
The Government’s authorized body shall, in the cases and manner stipulated by law, perform legal oversight of the exercise of the community’s own powers.






2.
The Government’s authorized bodies shall, in the cases and manner stipulated by law, perform legal and professional oversight of the exercise of powers delegated by the state.





Article 189. Inter-Community Unions







1.
To improve the efficiency of local self-government, community councils may create inter-community unions. In view of public interests, inter-community unions may also be created by law by proposal of the Government.






2.
An inter-community union may exercise only such powers that are reserved for it by law or by decisions of the communities’ councils.






3.
An inter-community union shall be a public law legal entity.





Article 190. Merger and Separation of Communities


In view of public interests, communities may be merged or separated by law. When adopting the respective law, the National Assembly shall be obliged to listen to the opinion of such communities.



CHAPTER 10. THE HUMAN RIGHTS DEFENDER



Article 191. Functions and Powers of the Human Rights Defender







1.
The Human Rights Defender shall be an independent official, who shall follow the respect for human rights and freedoms by state and local self-government bodies and officials, as well as by organizations in cases stipulated by the Law on the Human Rights Defender, and shall facilitate the restoration of violated rights and freedoms and the improvement of the normative legal acts related to human rights and freedoms.






2.
The Human Rights Defender shall present to the National Assembly an annual communication on his activities and on the situation of protection of human rights and freedoms. The communication may contain recommendations on legislative or other measures.






3.
State and local self-government bodies and officials shall be obliged to provide the necessary documents, information, and clarifications to and support the work of the Human Rights Defender in the manner stipulated by law.






4.
Other powers of the Human Rights Defender shall be stipulated by the Law on the Human Rights Defender.





Article 192. Election of the Human Rights Defender







1.
The National Assembly shall, upon nomination by its competent standing committee, elect the Human Rights Defender for a six-year term by at least a three-fifths majority vote of the total number of parliamentarians.






2.
Anyone who is held in high esteem among the public, has higher education, and meets the requirements stipulated for a parliamentarian may be elected as the Human Rights Defender.





Article 193. Safeguards of the Activities of the Human Rights Defender







1.
The immunity right stipulated for parliamentarians shall apply to the Human Rights Defender. The National Assembly shall solve the question of consenting to the initiation of criminal prosecution against the Human Rights Defender or to depriving him of liberty by at least a three-fifths majority vote of the total number of parliamentarians.






2.
The incompatibility requirements stipulated for parliamentarians shall apply to the Human Rights Defender.






3.
The Human Rights Defender may not be a member of any party or otherwise engage in political activities during his term in office. In public speeches, he shall exercise political restraint.






4.
The state shall ensure proper financing of the activities of the Human Rights Defender.






5.
The powers of the Human Rights Defender shall terminate when his term in office lapses, when he loses citizenship of the Republic of Armenia or acquires citizenship of another state, when a convicting judgment against him enters into legal force, when a final judgment declares him as legally incapable, missing, or dead, or when he dies or resigns.






6.
Other safeguards of the activities of the Human Rights Defender shall be stipulated by the Law on the Human Rights Defender.





CHAPTER 11. THE CENTRAL ELECTORAL COMMISSION



Article 194. Functions and Powers of the Central Electoral Commission; the System of Electoral Commissions







1.
The Central Electoral Commission is an independent state body, which shall organize the elections of the National Assembly and local self-government bodies, as well as referenda, and shall supervise their lawfulness.






2.
In the cases and manner stipulated by law, the Central Electoral Commission shall adopt sub-legislative normative legal acts.






3.
The Central Electoral Commission shall present a communication about its activities to the National Assembly.






4.
The system of electoral commissions and their powers, procedure of formation and operation, and safeguards of activities shall be stipulated by the Electoral Code.





Article 195. Formation Procedure and Composition of the Central Electoral Commission







1.
The Central Electoral Commission shall consist of seven members.






2.
The Central Electoral Commission chairman and other members shall, upon nomination by the competent standing committee of the National Assembly, be elected by the National Assembly for a six-year term by at least a three-fifths majority vote of the total number of parliamentarians. The same person may not be elected as a member, including chairman, of the Central Electoral Commission for more than two consecutive terms.






3.
Anyone who has higher education and meets the requirements prescribed for a parliamentarian may be elected as a member of the Central Electoral Commission.






4.
The incompatibility requirements stipulated for parliamentarians shall apply to members of the Central Electoral Commission. Additional incompatibility requirements may be stipulated for them by law.






5.
During their term in office, members of the Central Electoral Commission may not be members of any party or otherwise engage in political activities. In public speeches, they shall exercise political restraint.






6.
In case of violating any requirement of Paragraphs 4 or 5 of this Article, the powers of a member of the Central Electoral Commission shall be terminated by the National Assembly by at least a three-fifths majority vote of the total number of parliamentarians.





CHAPTER 12. THE TELEVISION AND RADIO COMMISSION



Article 196. Functions and Powers of the Television and Radio Commission







1.
The Television and Radio Commission is an independent state body, which shall ensure the freedom, independence, and plurality of the broadcast media, and oversee the activities of television companies and radio companies.






2.
The Television and Radio Commission shall allocate air frequencies by public and competitive procedure.






3.
The Television and Radio Commission shall supervise the expression, in public television and radio, of the plurality of information programs, educational programs, cultural programs, and entertainment programs.






4.
The Television and Radio Commission shall present to the National Assembly an annual communication about its activities and about the freedom of information situation in television and the radio.






5.
In the cases and manner stipulated by law, the Television and Radio Commission shall adopt sub-legislative normative legal acts.






6.
The powers, as well as procedure and safeguards of activities of the Television and Radio Commission shall be stipulated by law.





Article 197. Formation Procedure and Composition of the Television and Radio Commission







1.
The Television and Radio Commission shall consist of seven members.






2.
The members of the Television and Radio Commission shall, upon nomination by the competent standing committee of the National Assembly, be elected by the National Assembly for a six-year term by at least a three-fifths majority vote of the total number of parliamentarians. From among its members, the Television and Radio Commission shall elect the Commission chairman. The same person may not be elected as a member, including chairman, of the Television and Radio Commission for more than two consecutive terms.






3.
Anyone who has higher education, meets the requirements prescribed for a parliamentarian, and is a reputed specialist in the field of mass news media, may be elected as a member of the Television and Radio Commission. Additional requirements may be prescribed by law for the Commission members.






4.
The incompatibility requirements stipulated for parliamentarians shall apply to the members of the Television and Radio Commission. Additional incompatibility requirements may be stipulated for them by law.






5.
During their term in office, the members of the Television and Radio Commission may not be members of any party or otherwise engage in political activities. In public speeches, they shall exercise political restraint.






6.
In case of violating any requirement of Paragraphs 4 or 5 of this Article, the powers of a member of the Television and Radio Commission shall be terminated by the National Assembly by at least a three-fifths majority vote of the total number of parliamentarians.





CHAPTER 13. THE AUDIT CHAMBER



Article 198. Functions and Powers of the Audit Chamber







1.
The Audit Chamber is an independent state body that shall audit the lawful and efficient utilization of state and municipal budget funds, loans and borrowings received, as well as the state- and community-owned property, in the field of public finance and public property. The Audit Chamber may conduct inspections of legal entities only in cases stipulated by law.






2.
The Audit Chamber shall operate on the basis of a program of activities approved by it.






3.
The Audit Chamber shall present to the National Assembly:









1.
An annual communication about its activities;






2.
A conclusion about the execution of the state budget; and






3.
Interim conclusions—in the cases stipulated by law.






4.
The powers, procedure of operation, and safeguards of activities of the Audit Chamber shall be stipulated by law.





Article 199. Formation Procedure and Composition of the Audit Chamber







1.
The Audit Chamber shall consist of seven members.






2.
The Audit Chamber chairman and other members shall, upon nomination by the competent standing committee of the National Assembly, be elected by the National Assembly for a six-year term by at least a three-fifths majority vote of the total number of parliamentarians. The same person may not be elected as a member, including chairman, of the Audit Chamber for more than two consecutive terms.






3.
Anyone who has higher education and meets the requirements prescribed for a parliamentarian may be elected as a member of the Audit Chamber. Additional requirements may be stipulated by law for members of the Audit Chamber.






4.
The incompatibility requirements stipulated for parliamentarians shall apply to members of the Audit Chamber. Additional incompatibility requirements may be stipulated for them by law.






5.
During their term in office, members of the Audit Chamber may not be members of any party or otherwise engage in political activities. In public speeches, they shall exercise political restraint.






6.
In case of violating any requirement of Paragraphs 4 or 5 of this Article, the powers of a member of the Audit Chamber shall be terminated by the National Assembly by at least a three-fifths majority vote of the total number of parliamentarians.





CHAPTER 14. THE CENTRAL BANK



Article 200. Main Goals and Functions of the Central Bank







1.
The national bank of the Republic of Armenia is the Central Bank. The Central Bank shall be independent in the performance of functions reserved for it by the Constitution and by law.






2.
The main goals of the Central Bank are to maintain price stability and financial stability.






3.
The Central Bank shall elaborate, approve, and implement the monetary policy programs.






4.
The Central Bank shall issue the currency of the Republic of Armenia - the Armenian dram.






5.
In the cases and manner stipulated by law, the Central Bank shall adopt sub-legislative normative legal acts.






6.
The Central Bank shall present an annual communication to the National Assembly about its activities.






7.
The other goals, objectives, functioning procedures, and safeguards of the Central Bank shall be stipulated by law.





Article 201. The Chairman and Board of the Central Bank







1.
The Central Bank Board shall consist of the Chairman of the Central Bank, his two deputies, and five members. The Chairman of the Central Bank shall, upon nomination by the competent standing committee of the National Assembly, be elected by the National Assembly for a six-year term by at least a three-fifths majority vote of the total number of parliamentarians. The same person may not be elected as Chairman of the Central Bank for more than two consecutive terms. Other members of the Central Bank Board shall, upon nomination by the competent standing committee of the National Assembly, be elected by the National Assembly for a six-year term by majority vote of the total number of parliamentarians.






2.
Anyone who has higher education and meets the requirements prescribed for a parliamentarian may be elected as a member of the Board of the Central Bank. The law may stipulate additional requirements for the Board members of the Central Bank.






3.
The Central Bank Chairman and other members of the Board shall be subject to the incompatibility requirements stipulated for parliamentarians. The Central Bank Chairman and other members of the Board have the right to hold, in commercial organizations and foundations, a position stemming from their function.






4.
During their term in office, the Board members of the Central Bank may not be members of any party or otherwise engage in political activities. In public speeches, they shall exercise political restraint.






5.
In case of violating any of the terms of Paragraphs 3 or 4 of this Article, the powers of the Central Bank Chairman shall be terminated by the National Assembly by at least a three-fifths majority vote of the total number of parliamentarians, while the powers of other members of the Board shall be terminated by the National Assembly by a majority vote of the total number of parliamentarians.






6.
The powers of the Central Bank Chairman, his deputies, and Board members shall be stipulated by law.





CHAPTER 15. ADOPTING AND AMENDING THE CONSTITUTION; THE REFERENDUM



Article 202. Adopting and Amending the Constitution







1.
The Constitution shall be adopted, and amendments to Chapters 1-3, 7, 10, and 15, as well as Article 88, the first sentence of Paragraph 3 of Article 89, Paragraph 1 of Article 90, Paragraph 2 of Article 103, Articles 108, 115, 119-120, 123-125, 146, 149, and 155, and Paragraph 4 of Article 200 of the Constitution shall be adopted, only through a referendum. The right of the initiative to adopt or amend the Constitution shall belong to at least one third of the total number of parliamentarians, the Government, or 200,000 citizens having voting right. The National Assembly shall adopt a decision on putting a draft to the referendum by at least a two-thirds majority vote of the total number of parliamentarians.






2.
Except for the Articles listed in Paragraph 1 above, amendments to the other Articles of the Constitution shall be adopted by the National Assembly by at least a two-thirds majority vote of the total number of parliamentarians. The right of the respective initiative shall belong to at least one quarter of the total number of parliamentarians, the Government, or 150,000 citizens having voting right.






3.
If draft amendments to the Constitution prescribed by Paragraph 2 of this Article are not adopted by the National Assembly, then it may be put to a referendum by a decision adopted by at least a three-fifths majority vote of the total number of parliamentarians.





Article 203. Unamendable Articles of the Constitution


Articles 1, 2, 3, and 203 of the Constitution shall not be amended.



Article 204. Referendum on a Law Draft Submitted by Popular Initiative







1.
If the National Assembly rejects a draft law submitted in the manner stipulated by Paragraph 6 of Article 109 of the Constitution, then the draft shall be put to a referendum if, within 60 days of such rejection, an additional 300,000 citizens having voting right join the initiative of adopting the draft law, provided that the Constitutional Court finds the draft to be in conformity with the Constitution. The validity of signatures of the participants of the popular initiative shall be confirmed by the Central Electoral Commission.






2.
Laws adopted through a referendum may be amended only through a referendum. Such an amendment may be made at least one year after the adoption of the respective law.






3.
Draft laws concerning the following may not be put to a referendum: the regulatory object of constitutional laws, the state budget, taxes, duties, other compulsory fees, amnesty, state defense and security, international treaties, and other matters stipulated by the Law on Referendum.





Article 205. Referenda on the Membership of the Republic of Armenia in Supranational International Organizations and Changes of Territory







1.
Questions of membership of the Republic of Armenia in supranational international organizations, as well as questions concerning changes of the territory of the Republic of Armenia shall be solved through referenda.






2.
In the case stipulated by Paragraph 1 of this Article, the decision to conduct a referendum shall, by proposal of the Government, be adopted by the National Assembly by majority vote of the total number of parliamentarians.





Article 206. Setting a Referendum


Within a three-day period of the Constitutional Court adopting a decision finding that a draft law presented by popular initiative is in conformity with the Constitution, or within a three-day period of the National Assembly adopting a decision to conduct a referendum, the President of the Republic shall set a referendum. The referendum shall be conducted no earlier than 50 and no later than 65 days after setting the referendum.



Article 207. Adoption of the Act Put to a Referendum


The act put to a referendum shall be adopted if it is voted for by more than half of the referendum participants, but no less than one quarter of the citizens that have the right to participate in referenda.



Article 208. Prohibition of Conducting a Referendum


A referendum shall not be conducted during martial law or a state of emergency.



CHAPTER 16. FINAL AND TRANSITIONAL PROVISIONS



Article 209. Entry into Force of Certain Provisions of the Constitution







1.
Chapters 1-3, Paragraph 2 of Article 103, Chapter 9, except for the provision of the last sentence of Paragraph 4 of Article 182, as well as Chapter 10 of the Constitution shall enter into force on the day following the publication of the Amendments of the Constitution in the “Official Bulletin of the Republic of Armenia”.






2.
The provisions of Chapter 4 of the Constitution, as amended in 2005, except for Article 83.5, shall be in force until the opening day of the first session of the next convocation of the National Assembly.






3.
The provisions of Articles 88, 90-102, Paragraphs 1 and 3-4 of Article 103, Articles 104-107, Articles 109-112, Paragraph 1 of Article 113, and Articles 114, 116, and 121 shall enter into force on the opening day of the first session of the next convocation of the National Assembly. Starting from the opening day of the first session of the next convocation of the National Assembly until the assumption of office by the newly-elected President of the Republic, the provisions of the relevant articles stipulated by the Constitution as amended in 2005 shall continue to be in force.






4.
Article 89 and Chapter 11 of the Constitution shall enter into force on 1 June 2016.






5.
The provision of the last sentence of Paragraph 4 of Article 182 of the Constitution shall enter into force on 1 January 2017.






6.
The provisions of Article 108, Paragraph 2 of Article 113, Articles 115, 117-120, and 122, as well as Chapters 5-8 and Chapters 12-15 shall enter into force on the day on which the newly-elected President of the Republic assumes office. Meanwhile, the relevant provisions of the Constitution as amended in 2005 shall continue to be in force.





Article 210. Harmonization of Laws with the Amendments to the Constitution







1.
The Electoral Code shall be harmonized with the Constitution and shall enter into force on 1 June 2016.






2.
The Rules of Procedure of the National Assembly, the Constitutional Law on Parties, and the Constitutional Law on the Human Right Defender shall be harmonized with the Constitution and shall enter into force prior to the opening day of the first session of the next convocation of the National Assembly.






3.
Other constitutional laws shall be harmonized with the Constitution and enter into force on the day of the assumption of office by the newly-elected President of the Republic.






4.
The Law on Local Self-Government shall be harmonized with the Constitution and shall enter into force on 1 January 2017.






5.
The Law on the Prosecution Office, the Law on Television and the Radio, the Law on the Audit Chamber, and the Law on the Central Bank shall be harmonized with the Constitution and shall enter into force on the day on which the newly-elected President of the Republic assumes office.





Article 211. Election Timeframe of the President of the Republic


The first election of the President of the Republic in the manner stipulated by Article 125 of the Constitution shall be conducted no earlier than 40 days and no later than 30 days before the end of the term of office of the President of the Republic. In the third round of election of the President of the Republic, the candidate who receives the greater number of votes shall be elected as President of the Republic.



Article 212. Resignation of the Government


On the day on which the newly-elected President of the Republic assumes office, the Government shall submit its resignation. The President of the Republic shall immediately accept the resignation of the Government.



Article 213. Tenure of the Chairman and Members of the Constitutional Court


The Constitutional Court chairman and members appointed prior to the entry into force of Chapter 7 of the Constitution shall continue to serve until the end of the term of their office stipulated by the Constitution amended in 2005. After the entry into force of Chapter 7 of the Constitution, nominations for vacant positions of Constitutional Court judges shall be made successively by the President of the Republic, the General Assembly of Judges, and the Government.



Article 214. Formation of the Supreme Judicial Council







1.
In accordance with Article 174 of the Constitution, the Supreme Judicial Council shall be formed no later than one month prior to the end of term in office of the President of the Republic.






2.
The powers of the Justice Council members shall lapse and the Supreme Judicial Council shall assume its powers on the day on which the powers of the President of the Republic end.






3.
The National Assembly and the General Assembly of Judges each shall elect respective three members of the first composition of the Supreme Judicial Council for a five-year term, and two members of the first composition of the Supreme Judicial Council for a three-year term.





Article 215. Tenure of Judges, Court Chairmen, and Chamber Chairmen of the Cassation Court







1.
Judges appointed prior to the entry into force of Chapter 7 of the Constitution shall continue to serve until the end of the term of their office stipulated by the Constitution amended in 2005.






2.
Court chairmen and Cassation Court chamber chairmen appointed prior to the entry into force of Chapter 7 of the Constitution shall continue to serve until the appointment or election of court chairmen and Cassation Court chamber chairmen in the manner stipulated by Article 166 of the Constitution, which shall be carried out not later than within six months of the formation of the Supreme Judicial Council.






3.
If the court chairmen and Cassation Court chamber chairmen appointed prior to the entry into force of Chapter 7 of the Constitution are not appointed as chairmen of the respective courts or respective chambers of the Cassation Court in the manner and in the time period stipulated by Article 166 of the Constitution, they shall continue to serve as judges in the respective courts.





Article 216. Tenure of the Prosecutor General


The Prosecutor General appointed prior to the entry into force of Chapter 8 of the Constitution shall continue to serve until the end of the term of his office stipulated by the Constitution amended in 2005.



Article 217. Tenure of the Community Mayors and the Members of the Community Councils


Community mayors and community council members elected prior to the entry into force of Chapter 9 of the Constitution shall continue to serve until the end of the term of their office stipulated by the Constitution amended in 2005. The provision stipulated in the last sentence of Paragraph 4 of Article 182 shall apply after the election of local self-government bodies conducted after the entry into force of the Law on Local Self-Government.



Article 218. Tenure of the Human Rights Defender


The Human Rights Defender appointed prior to the entry into force of Chapter 10 of the Constitution shall continue to serve until the end of the term of his office stipulated by the Constitution amended in 2005.



Article 219. The Formation of the Central Electoral Commission


The Central Electoral Commission shall be formed under the procedure stipulated by Chapter 11 of the Constitution prior to 1 November 2016. The powers of the Central Electoral Commission members appointed prior to the entry into force of Chapter 11 of the Constitution shall terminate when the Central Electoral Commission is formed.



Article 220. Tenure of the Members of Bodies Prescribed by Chapters 12-14 of the Constitution


After the entry into force of Chapters 12-14 of the Constitution, the members of the bodies prescribed by those Chapters shall continue to serve until the end of the term of their office stipulated by the Constitution amended in 2005 and by laws. Members of the Control Chamber shall continue to serve in office as members of the Audit Chamber.

